 



Exhibit 10.3
LEASE AGREEMENT
     THIS “LEASE”, dated May 16, 2005, between JOHN ARRILLAGA, Trustee, or his
Successor Trustee, UTA dated 7/20/77 (JOHN ARRILLAGA SURVIVOR’S TRUST) as
amended, and RICHARD T. PEERY, Trustee, or his Successor Trustee, UTA dated
7/20/77 (RICHARD T. PEERY SEPARATE PROPERTY TRUST) as amended, hereinafter
called Landlord, and GENITOPE CORPORATION, a Delaware corporation, hereinafter
called Tenant, is entered into on the Execution Date.
WITNESSETH:
     Landlord hereby leases to Tenant and Tenant hereby leases and takes from
Landlord those certain premises (the “Premises”) outlined in Red on Exhibit A,
attached hereto and incorporated herein by this reference thereto more
particularly described as follows:
All of that certain 109,786+ square foot, two-story building (“Building”)
located at 6800 Dumbarton Circle, Fremont, California 94555 (a.k.a. the
“Building 6 Lease”). Said Building is more particularly shown within the area
outlined in Red on Exhibit A attached hereto. The entire Parcel, of which the
Premises is a part, and exclusive parking appurtenant thereto, is shown within
the area outlined in Green on Exhibit A attached. The Premises shall be further
improved by Tenant pursuant to the Construction Agreement of even date herewith,
a copy of which is attached hereto as Exhibit C (the “Construction Agreement”),
and subject to Paragraph 6 (“As-Is Basis”), is leased on an “as-is” basis and in
the configuration as shown in Red on Exhibit B-1 attached hereto; Exhibit B-1
which reflects the current shell plan shall be replaced with Exhibit B, which
will reflect the interior configuration and shall be attached hereto as
Exhibit B once said Exhibit B is completed by Tenant and approved by Landlord in
accordance with the terms of the Construction Agreement.
     The word “Premises” as used throughout this Lease includes the Building,
Parcel and the nonexclusive use of landscaped areas, sidewalks and driveways in
front of or adjacent to the Premises, and the nonexclusive use of the area
directly underneath or over such sidewalks and driveways. The gross leasable
area of the Building shall be measured from outside of exterior walls to outside
of exterior walls. The actual size of the Building is 111,465 ± square feet
including any atriums, covered entrances or egresses and covered Building
loading areas, but not including any potential bridge between the Building 6 and
the adjacent Building 5.
     Said letting and hiring is upon and subject to the terms, covenants and
conditions hereinafter set forth and Tenant covenants as a material part of the
consideration for this Lease to perform and observe each and all of said terms,
covenants and conditions. This Lease is made upon the conditions of such
performance and observance.
     1. USE. Tenant shall use the Premises only in conformance with applicable
governmental laws, regulations, rules and ordinances for the purpose of general
office, manufacturing, biology and tissue culture laboratory, wet laboratory,
animal laboratory, research and development and storage uses necessary for
Tenant to conduct Tenant’s business, provided that such approved uses shall be
in accordance with all current and future applicable governmental laws and
ordinances and zoning restrictions, and for no other purpose. Notwithstanding
anything to the contrary herein, in no event shall any or all of the Premises be
allowed, authorized and/or used for daycare and/or any other child care purpose
and Tenant shall not do or permit to be done in or about the Premises nor bring
or keep or permit to be brought or kept in or about the Premises anything which
is prohibited by or will in any way increase the existing rate of (or otherwise
affect) fire or any insurance covering the Premises or any part thereof, or any
of its contents unless Tenant pays one hundred percent (100%) of said additional
increase in said rate, or will cause a cancellation of any insurance covering
the Premises or any part thereof, or any of its contents. Tenant shall not do or
permit to be done anything in, on or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Premises or neighboring premises or injure them, or use or allow the Premises to
be used for any unlawful purpose, nor shall Tenant cause, maintain or permit any
nuisance in, on or about the Premises. No sale by auction shall be permitted on
the Premises. Notwithstanding anything to the contrary herein, the sale by
Tenant of a piece or pieces of equipment located within the Premises to a third
party shall not be deemed an auction. Tenant shall not place any loads upon the
floors, walls, or ceiling which endanger the structure, or place any harmful
fluids or other materials in the drainage system of the Building, or overload
electrical or other mechanical systems. No waste materials or refuse shall be
dumped upon or permitted to remain upon any part of the Premises or outside of
the Building, except in trash containers placed inside exterior
Initial: DWD/JA

Page 1 of 46



--------------------------------------------------------------------------------



 



enclosures designated by Landlord for that purpose or inside of the Building
proper where reasonably designated by Landlord. No materials, supplies,
equipment, finished products or semi-finished products, raw materials or
articles of any nature shall be stored upon or permitted to remain outside the
Premises except as functionally necessary as a result of the design of Tenant’s
Interior Improvements as reasonably approved by Landlord. Tenant shall not place
anything or allow anything to be placed near the glass of any window, door
partition or wall which may appear unsightly from outside the Premises. No
loudspeaker or other device, system or apparatus which can be heard outside the
Premises shall be used in or at the Premises without the prior written consent
of Landlord. Tenant shall not commit or suffer to be committed any waste in or
upon the Premises. Tenant shall indemnify, defend and hold Landlord harmless
against any loss, expense, damage, reasonable attorneys’ fees, or liability
arising out of failure of Tenant to comply with any applicable law for which
Tenant is obligated to comply under the terms of this Lease. Tenant shall comply
with any covenant, condition, or restriction (“CC&R’s”) affecting the Premises.
Landlord has provided a copy of said CC&R’s to Tenant. The provisions of this
paragraph are for the benefit of Landlord only and shall not be construed to be
for the benefit of any Tenant or occupant of the Premises.
     2. TERM.
          A. Scheduled Lease Term. Subject to Paragraphs 44 (“Lease Terms
Co-Terminous”), 45 (“Cross Default”), 46 (“Two (2) Five (5) Year Options to
Extend”) and 47 (“Option to Lease Adjacent Property”), the “Term” of this Lease
shall be for a period of FIFTEEN (15) years, SIX (6) months and SIXTEEN
(16) days (unless sooner terminated as hereinafter provided) and, subject to
Paragraphs 2.B and 3, shall commence on the 16th day of May, 2005 (the
“Commencement Date”) and end on the 30th day of November, 2020 (the “Termination
Date”) (hereinafter referred to as “Initial Term”). Notwithstanding anything to
the contrary herein, in no event shall the Lease Commencement Date be prior to
May 16, 2005 unless the Premises are occupied by any of Tenant’s operating
personnel prior to May 16, 2005, in which event the Lease Commencement Date
shall be changed from the scheduled Commencement Date of May 16, 2005 to the
earlier date that Tenant occupies the Premises.
          B. Tender of Possession. Possession of the Premises shall be tendered
by Landlord to Tenant and the Term of the Lease shall commence on the earlier of
May 16, 2005, or as otherwise agreed in writing.
     It is agreed in the event said Lease Term commences on a date other than
the first day of the month the Term of the Lease will be extended to account for
the number of days in the partial month. The Basic Rent during the resulting
partial month will be pro-rated (for the number of days in the partial month) at
the Basic Rent rate scheduled for the projected Commencement Date as shown in
Paragraph 4.A.
     3. POSSESSION. Subject to the terms and conditions stated herein, if
Landlord, for any reason whatsoever, cannot deliver possession of said Premises
to Tenant at the scheduled Commencement Date, this Lease shall not be void or
voidable; no obligation of Tenant shall be affected thereby; nor shall Landlord
or Landlord’s agents be liable to Tenant for any loss or damage resulting
therefrom; but in that event the commencement and termination dates of the
Lease, and all other dates affected thereby shall be revised to conform to the
date of Landlord’s delivery of possession, as specified in Paragraph 2.B above.
The above is, however, subject to the provision that the period of delay of
delivery of the Premises shall not exceed thirty (30) days from the latter of
(i) the scheduled Commencement Date or (ii) the date this Lease is executed by
all parties hereto (except those delays caused by Tenant, Acts of God, strikes,
war, utilities, governmental bodies, weather, unavailable materials, and delays
beyond Landlord’s control (“Force Majeure Delays) shall be excluded in
calculating such period) in which instance Tenant, at its option, may, by
written notice to Landlord, terminate this Lease; provided Tenant submits said
notice to Landlord prior to the expiration of said thirty (30) day period as
extended by Force Majeure Delays.
     4. RENT.
          A. Basic Rent. Subject to potential modification in the Lease Term as
provided for in Paragraphs 44 (“Lease Terms Co-Terminous”), 45 (“Cross
Default”), 46 (“Two (2) Five (5) Year Options to Extend”) and 47 (“Option to
Lease Adjacent Property”), subject to Paragraphs 23 (“Destruction”) and 24
(“Eminent Domain”), Tenant agrees to pay to Landlord at such place as Landlord
may designate without deduction, offset, prior notice, or demand, and Landlord
agrees to accept as Basic Rent for the Premises the total sum of FIFTY-SEVEN
MILLION SEVEN HUNDRED TEN THOUSAND FIVE HUNDRED EIGHTY-EIGHT AND 71/100 DOLLARS
($57,710,588.71) (the “Aggregate Basic Rent”) in lawful money of the United
States of America, payable as follows:
Initial: DWD/JA

Page 2 of 46



--------------------------------------------------------------------------------



 



     Basic Rent Abatement. From the Commencement Date through November 15, 2005
(the “Basic Rent Abatement Period”), the monthly Basic Rent of $257,997.10 shall
be abated and no Basic Rent will be due (the “Basic Rent Abatement”) during the
Basic Rent Abatement Period; and no Additional Rent (as defined in Paragraph 4.D
(“Rent: Additional Rent”) below) will be due during said Basic Rent Abatement
Period, except, however, Tenant will be responsible for all (i) supplemental
Taxes relating to the Interior Improvements and the Other Tenant Improvements
made by Tenant pursuant to the Construction Agreement, and (ii) utilities,
including electric and gas (PG&E), garbage and water charges (Alameda County
Water District) from the Commencement Date of the Lease.
     On November 1, 2005, the sum of ONE HUNDRED TWENTY-EIGHT THOUSAND NINE
HUNDRED NINETY-EIGHT AND 55/100 DOLLARS ($128,998.55) shall be due, representing
the prorated Basic Rent for the period of November 16, 2005 through November 30,
2005.
     On December 1, 2005, the sum of TWO HUNDRED FIFTY-SEVEN THOUSAND NINE
HUNDRED NINETY-SEVEN AND 10/100 DOLLARS ($257,997.10) shall be due, and a like
sum due on the first day of each month thereafter, through and including
November 1, 2006.
     On December 1, 2006, the sum of TWO HUNDRED SIXTY-FIVE THOUSAND SEVEN
HUNDRED THIRTY-SEVEN AND 01/100 DOLLARS ($265,737.01) shall be due, and a like
sum due on the first day of each month thereafter, through and including
November 1, 2007.
     On December 1, 2007, the sum of TWO HUNDRED SEVENTY-THREE THOUSAND SEVEN
HUNDRED NINE AND 12/100 DOLLARS ($273,709.12) shall be due, and a like sum due
on the first day of each month thereafter, through and including November 1,
2008.
     On December 1, 2008, the sum of TWO HUNDRED EIGHTY-ONE THOUSAND NINE
HUNDRED TWENTY AND 40/100 DOLLARS ($281,920.40) shall be due, and a like sum due
on the first day of each month thereafter, through and including November 1,
2009.
     On December 1, 2009, the sum of TWO HUNDRED NINETY THOUSAND THREE HUNDRED
SEVENTY-EIGHT AND 01/100 DOLLARS ($290,378.01) shall be due, and a like sum due
on the first day of each month thereafter, through and including November 1,
2010.
     On December 1, 2010, the sum of TWO HUNDRED NINETY-NINE THOUSAND
EIGHTY-NINE AND 35/100 DOLLARS ($299,089.35) shall be due, and a like sum due on
the first day of each month thereafter, through and including November 1, 2011.
     On December 1, 2011, the sum of THREE HUNDRED EIGHT THOUSAND SIXTY-TWO AND
03/100 DOLLARS ($308,062.03) shall be due, and a like sum due on the first day
of each month thereafter, through and including November 1, 2012.
     On December 1, 2012, the sum of THREE HUNDRED SEVENTEEN THOUSAND THREE
HUNDRED THREE AND 89/100 DOLLARS ($317,303.89) shall be due, and a like sum due
on the first day of each month thereafter, through and including November 1,
2013.
     On December 1, 2013, the sum of THREE HUNDRED TWENTY-SIX THOUSAND EIGHT
HUNDRED TWENTY-THREE AND 01/100 DOLLARS ($326,823.01) shall be due, and a like
sum due on the first day of each month thereafter, through and including
November 1, 2014.
     On December 1, 2014, the sum of THREE HUNDRED THIRTY-SIX THOUSAND SIX
HUNDRED TWENTY-SEVEN AND 70/100 DOLLARS ($336,627.70) shall be due, and a like
sum due on the first day of each month thereafter, through and including
November 1, 2015.
     On December 1, 2015, the sum of THREE HUNDRED FORTY-SIX THOUSAND SEVEN
HUNDRED TWENTY-SIX AND 53/100 DOLLARS ($346,726.53) shall be due, and a like sum
due on the first day of each month thereafter, through and including November 1,
2016.
     On December 1, 2016, the sum of THREE HUNDRED FIFTY-SEVEN THOUSAND ONE
HUNDRED TWENTY-EIGHT AND 32/100 DOLLARS ($357,128.32) shall be due, and a like
sum due on the first day of each month thereafter, through and including
November 1, 2017.
     On December 1, 2017, the sum of THREE HUNDRED SIXTY-SEVEN THOUSAND EIGHT
HUNDRED FORTY-TWO AND 17/100 DOLLARS ($367,842.17) shall be due, and a like sum
due on the first day of each month thereafter, through and including November 1,
2018.
Initial: DWD/JA

Page 3 of 46



--------------------------------------------------------------------------------



 



     On December 1, 2018, the sum of THREE HUNDRED SEVENTY-EIGHT THOUSAND EIGHT
HUNDRED SEVENTY-SEVEN AND 44/100 DOLLARS ($378,877.44) shall be due, and a like
sum due on the first day of each month thereafter, through and including
November 1, 2019.
     On December 1, 2019, the sum of THREE HUNDRED NINETY THOUSAND TWO HUNDRED
FORTY-THREE AND 76/100 DOLLARS ($390,243.76) shall be due, and a like sum due on
the first day of each month thereafter, through and including November 1, 2020;
or until the entire aggregate sum of FIFTY-SEVEN MILLION SEVEN HUNDRED TEN
THOUSAND FIVE HUNDRED EIGHTY-EIGHT AND 71/100 DOLLARS ($57,710,588.71) has been
paid.
          B. Time for Payment. Full monthly Rent is due in advance on the first
day of each calendar month. In the event that the Term of this Lease commences
on a date other than the first day of a calendar month, on the date of
commencement of the Term hereof Tenant shall pay to Landlord as Rent for the
period from such date of commencement to the first day of the next succeeding
calendar month that proportion of the monthly Rent hereunder for the number of
days between such date of commencement and the first day of the next succeeding
calendar month. In the event that the Term of this Lease for any reason ends on
a date other than the last day of a calendar month, on the first day of the last
calendar month of the Term hereof Tenant shall pay to Landlord as Rent for the
period from said first day of said last calendar month to and including the last
day of the Term hereof that proportion of the monthly Rent hereunder for the
number of days between said first day of said last calendar month and the last
day of the Term hereof.
          C. Late Charge. Notwithstanding any other provision of this Lease, if
Landlord (or Landlord’s agent if Landlord has instructed Tenant to make any
payment of Rent and/or other amounts due under the Lease directly to Landlord’s
agent) does not receive payment of Rent as set forth in this Paragraph 4 and/or
other amounts due under the Lease within ten (10) days of the due date, or any
part thereof, Tenant agrees to pay Landlord, in addition to the delinquent Rent
and/or other amounts that may be due, a late charge for each Rent and/or other
payment not received by Landlord (or Landlord’s agent if Landlord has instructed
Tenant to make any payment of Rent and/or other amounts due under the Lease
directly to Landlord’s agent) within ten (10) days of the due date (“Late
Charge”). Said Late Charge shall equal ten percent (10%) of each Rent payment
not received by Landlord within such ten (10) day period; provided, however,
that the first Late Charge payable within any calendar year of the Term hereof
shall be waived, so long as Tenant pays the delinquent amount to Landlord within
five (5) days after written notice of such delinquency is delivered by Landlord
to Tenant. Said Late Charge shall be paid by Tenant within thirty (30) days
after presentation of an invoice from Landlord or Landlord’s agent setting forth
the amount of said Late Charge. Notwithstanding anything to the contrary herein,
Landlord’s failure to issue a Late Charge invoice in the month of any late
payment shall not be considered a waiver of Landlord’s right to collect said
Late Charge.
          D. Additional Rent. Except as stated above and commencing as of
November 16, 2005, Tenant shall pay to Landlord or to Landlord’s designated
agent in addition to the Basic Rent and as Additional Rent the following:
               (a) All Taxes relating to the Premises set forth in Paragraph 10,
and
               (b) All insurance premiums and deductibles relating to the
Premises set forth in Paragraph 14, and
               (c) All charges, costs and expenses, which Tenant is required to
pay hereunder, together with all interest (third party interest) and penalties,
costs and expenses including reasonable attorneys’ fees and legal expenses, that
may accrue thereto in the event of Tenant’s failure to pay such amounts, and all
damages, reasonable costs and expenses which Landlord may incur by reason of
default of Tenant or failure on Tenant’s part to comply with the terms of this
Lease. In the event of nonpayment by Tenant of Additional Rent, Landlord shall
have all the rights and remedies with respect thereto as Landlord has for
nonpayment of Basic Rent, and
               (d) All prorated costs and expenses related to the Ardenwood
Technology Park Property Owners’ Association as set forth in Paragraph 43
(“Association Dues”).
     Notwithstanding anything to the contrary above, on the Commencement Date,
Tenant shall also pay during the Basic Rent Abatement Period one hundred percent
(100%) of all utilities, including electric and gas (PG&E), garbage and water
charges (Alameda County Water District), and supplemental tax bills related to
the installation of the Interior Improvements and the Other Tenant Improvements
to be constructed by Tenant.
Initial: DWD/JA

Page 4 of 46



--------------------------------------------------------------------------------



 



     The Additional Rent due hereunder shall be paid to Landlord or Landlord’s
agent (i) within ten (10) days for taxes and insurance and within thirty
(30) days for all other Additional Rent items after presentation of invoice and
appropriate supporting information from Landlord or Landlord’s agent for such
Additional Rent and in no event earlier than thirty (30) days before the related
payment is due to the respective agency and/or entity (notwithstanding anything
to the contrary herein, Landlord shall not be required to submit ongoing monthly
statements to Tenant reflecting amounts owed as Additional Rent) and/or (ii) at
the option of Landlord, which option as related to taxes and insurance may only
be elected if Tenant has been in default with respect to the terms of this Lease
after the expiration of applicable cure periods within the immediately preceding
twelve (12) calendar months, Tenant shall pay to Landlord monthly, in advance,
Tenant’s prorata share of an amount estimated by Landlord to be Landlord’s
approximate average monthly expenditure for such Additional Rent items, which
estimated amount shall be reconciled (i) within one hundred twenty (120) days of
the end of each calendar year and (ii) within 120 days after the Termination
Date (or as soon thereafter as reasonably possible if, for whatever reason, the
Landlord cannot complete the reconciliation within said 120 day periods) or more
frequently if Landlord elects to do so at Landlord’s sole and absolute
discretion as compared to Landlord’s actual expenditure for said Additional Rent
items. In the event of any underpayment by Tenant of Additional Rent items,
Tenant shall pay to Landlord, within thirty (30) days of Tenant’s receipt of an
invoice from Landlord, any amount of actual expenses expended by Landlord in
excess of said estimated amount. In the event of any overpayment by Tenant,
Landlord shall credit any amount of estimated payments made by Tenant in excess
of Landlord’s actual expenditures for said Additional Rent items to Tenant
(provided Landlord may withhold any portion thereof and credit Tenant to cure
Tenant’s default in the performance of any of the terms, covenants and
conditions of this Lease. Within thirty (30) days after receipt of Landlord’s
reconciliation, Tenant shall have the right, at Tenant’s sole expense, to audit,
at a mutually convenient time at Landlord’s office, Landlord’s records
specifically limited to the foregoing expenses. Such audit must be conducted by
Tenant or Tenant’s agent, who shall be a Certified Public Accountant, or an
independent regional or nationally recognized accounting firm that is not being
compensated by Tenant or other third party on a contingency fee basis. Tenant
shall submit to Landlord a complete copy of said audit at no expense to Landlord
and a written notice stating the results of said audit, and if such notice by
Tenant and the respective audit reveals that Landlord has overcharged Tenant,
and if the audit is not challenged by Landlord, the amount overcharged shall be
credited to Tenant’s account within thirty (30) days after completion of
Landlord’s review and approval of said audit. The audit rights of Tenant under
this Paragraph 4.D are granted for Tenant’s personal benefit and may not be
assigned or transferred by Tenant, either voluntarily or by operation of law, in
any manner whatsoever except to a Permitted Transferee. Provided Tenant obtains
Landlord’s written consent to (i) an assignment to a Permitted Transferee, as
referenced in Paragraph 18.E (“Assignment and Subletting: Permitted Transfers”)
and/or (ii) an other assignment, said audit rights may be assigned by Tenant;
however, the audit rights shall only be applicable to the period that commences
after the date of assignment and/or merger to a Permitted Transferee and/or
other Landlord approved assignment as the case may. Notwithstanding anything to
the contrary herein, no subtenant shall have any right to conduct an audit of
Landlord’s books and/or records.
     Landlord shall, upon request by Tenant, provide Tenant with copies of
individual invoices related to the foregoing actual expenses, either by
facsimile or by U.S. mail; however, in no event shall Landlord be obligated to
provide duplicate copies of any invoice or other Lease documentation to Tenant
and/or Tenant’s representative (if any) for an audit of Tenant’s records outside
of Landlord’s office.
          E. Fixed Management Fee. Beginning on November 1, 2005, Tenant shall
pay to Landlord, in addition to the Basic Rent and Additional Rent, a fixed
monthly management fee (“Management Fee”) equal to one and one-half percent
(1-1/2%) of the Basic Rent due for each month during the Term. Tenant shall be
responsible for calculating the monthly Management Fee based on the Basic Rent
schedule shown in Paragraph 4.A above, and for paying said Management Fee by the
first day of each month during the Term of this Lease. Tenant’s failure to pay
the monthly Management Fee by the due date will result in a Late Charge being
assessed pursuant to the terms of Paragraph 4.C above.
     The reference to “Rent” in this Paragraph 4 includes Basic Rent, Additional
Rent, and fixed Management Fee. The respective obligations of Landlord and
Tenant under this paragraph shall survive the expiration or other termination of
the Term of this Lease, and if the Term hereof shall expire or shall otherwise
terminate on a day other than the last day of a calendar year, the actual
Additional Rent incurred for the calendar year in which the Term hereof expires
or otherwise terminates shall be determined and settled on the basis of the
statement of actual Additional Rent for such calendar year and shall be prorated
in the proportion which the number of days in such calendar year preceding such
expiration or termination bears to 365.
          F. Place of Payment of Rent. All Rent hereunder shall be paid to
Landlord at the office of Landlord at: PEERY/ARRILLAGA, FILE 1504, BOX 60000,
SAN FRANCISCO, CA 94160, or to such other person or to such other place as
Landlord may from time to time designate in writing.
Initial: DWD/JA

Page 5 of 46



--------------------------------------------------------------------------------



 



          G. Security Deposit.
               Total Security Deposit. The total Security Deposit required under
this Lease is ONE MILLION AND NO/100 U.S. DOLLARS (U.S. $1,000,000.00) which
shall be provided to Landlord as referenced below.
               Cash Security Deposit. Concurrently with Tenant’s execution of
this Lease, Tenant shall deposit with Landlord the sum of FIVE HUNDRED THOUSAND
AND NO/100 U.S. Dollars (U.S. $500,000.00). Said sum, together with the letter
of credit described below, shall be held by Landlord as a Security Deposit for
the faithful performance by Tenant of all of the terms, covenants, and
conditions of this Lease to be kept and performed by Tenant during the Term
hereof. If Tenant defaults after the expiration of applicable cure periods, with
respect to any provision of this Lease, including, but not limited to, the
provisions relating to the payment of Rent and any of the monetary sums due
hereunder, Landlord may (but shall not be required to) use, apply or retain all
or any part of this Security Deposit for the payment of any other amount which
Landlord may spend by reason of Tenant’s default or to compensate Landlord for
any other loss or damage which Landlord may suffer by reason of Tenant’s
default. If any portion of said Security Deposit is so used or applied, Tenant
shall, within five (5) days after written demand therefor, deposit cash with
Landlord in the amount sufficient to restore the Security Deposit to its
original amount or increase the letter of credit to its value immediately prior
to any draw on said letter of credit by Landlord, as appropriate. Tenant’s
failure to do so shall be a material breach of this obligation under the Lease.
Landlord shall not be required to keep the cash portion of the Security Deposit
separate from its general funds, and Tenant shall not be entitled to interest on
such cash portion. The Security Deposit or any balance thereof shall be returned
to Tenant (or at Landlord’s option, to the last assignee of Tenant’s interest
hereunder) at the expiration or earlier termination of the Term and after Tenant
has vacated the Premises; provided, however, that Landlord may withhold
therefrom the amount necessary to cover the cost to restore the Premises if
Tenant fails to do so as to the condition required of Tenant under Lease
Paragraph 5 and to cure any then uncured default by Tenant under this Lease. In
the event of termination of Landlord’s interest in this Lease, Landlord shall
transfer said Security Deposit to Landlord’s successor in interest whereupon
Tenant agrees to release Landlord from liability for the return of such Security
Deposit or the accounting therefor. Tenant hereby waives the protection of
Section 1950.7 of the California Civil Code.
               Security Deposit in the Form of an Irrevocable Standby Letter of
Credit. Within fifteen (15) days after the Execution Date, Tenant shall deliver
to Landlord the balance of the Security Deposit in the form of an irrevocable
and freely transferable letter of credit in the amount of FIVE HUNDRED THOUSAND
AND NO/100 U.S. DOLLARS (U.S. $500,000.00), drawn upon an institutional lender
reasonably acceptable and accessible to Landlord in form and content reasonably
satisfactory to Landlord, payable upon demand to Landlord, and for a term equal
to the Term of this Lease plus a period of sixty (60) days (or the next business
day immediately following the sixtieth day after the Lease Termination Date if
said date falls on a weekend or a bank holiday), and said irrevocable letter of
credit shall not be subject to annual renewal. Notwithstanding anything to the
contrary herein, Landlord will accept a standby letter of credit with an annual
renewable date, with the provision that the entire proceeds of any such standby
letter of credit be issued by the issuing financial institution to Landlord
without demand in the event said institution elects not to renew said standby
letter of credit. Said cash proceeds shall thereafter be held and applied by
Landlord as referenced in the Cash Security Deposit section above. Said
financial institution must agree that the presentment for demand may be made
(i) in person or (ii) by overnight delivery service in San Jose, Santa Clara or
Palo Alto, California. The terms of said letter of credit must provide that
(i) all notices from the financial institution to Landlord shall be sent by U.S.
Certified Mail and (ii) Landlord shall not be liable for any fees whatsoever
related to the transfer or assignment of Landlord’s interest as beneficiary
under the letter of credit. If Tenant defaults with respect to any provisions of
this Lease, including but not limited to provisions relating to the payment of
Rent, Landlord may (but shall not be required to) draw down on the irrevocable
letter of credit for payment of any sum which Landlord may spend or become
obligated to spend by reason of Tenant’s default, or to compensate Landlord for
any loss or damage which Landlord may suffer by reason of Tenant’s default.
Landlord and Tenant acknowledge that such irrevocable letter of credit will be
treated as if it were a cash Security Deposit, and such irrevocable letter of
credit may be drawn down upon by Landlord upon demand and presentation to the
issuing bank of the documents identified in such letter of credit and evidence
of the identity of Landlord , in the event that Tenant defaults with respect to
any provision of this Lease and such default is not cured within any applicable
cure period. Landlord acknowledges that it is not entitled to draw down such
irrevocable letter of credit unless Landlord would have been entitled to draw
upon a cash Security Deposit pursuant to the terms of this Paragraph 4.G.
Concurrently with the delivery of the required information to the issuing bank,
Landlord shall deliver to Tenant written evidence of the default upon which the
draw down was based, together with evidence that Landlord has provided to Tenant
the written notice of such default which was required under the applicable
provision of the Lease, and notice of the failure of Tenant to cure such default
within the applicable grace period following receipt of such notice of default.
If any portion of the irrevocable letter of credit is used or applied pursuant
hereto, Tenant shall, within ten (10) days after receipt of a written demand
therefor from
Initial: DWD/JA

Page 6 of 46



--------------------------------------------------------------------------------



 



Landlord, restore and replace the value of such security by either
(i) depositing cash with Landlord in the amount equal to the sum drawn down
under the irrevocable letter of credit, or (ii) increasing the irrevocable
letter of credit to its value immediately prior to such application. Tenant’s
failure to replace the value of the security as provided in the preceding
sentence shall be a material breach of this obligation under this Lease.
     5. ACCEPTANCE AND SURRENDER OF PREMISES. Subject to the provisions of
Paragraph 6 (“As-Is Basis”), and by entry hereunder, Tenant accepts the Premises
as being in good and sanitary order, condition and repair and accepts the
Building and improvements included in the Premises in their present condition
and without representation or warranty by Landlord as to the condition of such
Building or as to the use or occupancy which may be made thereof. Any exceptions
to the foregoing must be by written agreement executed by Landlord and Tenant.
Tenant agrees on the last day of the Term, or on the sooner termination of this
Lease, to surrender the Premises promptly and peaceably to Landlord in good
condition and repair (damage by Acts of God, fire, normal wear and tear
excepted), with all interior walls cleaned, and repaired or replaced, if
damaged; all floors cleaned and waxed; all carpets cleaned and shampooed; all
broken, marred or nonconforming acoustical ceiling tiles replaced; all windows
washed; the air conditioning and heating systems serviced by a reputable and
licensed service firm and in good operating condition and repair; the plumbing
and electrical systems and lighting in good order and repair, including
replacement of any burned out or broken light bulbs or ballasts; the lawn and
shrubs in good condition including the replacement of any dead or damaged
plantings; the sidewalk, driveways and parking areas in good order, condition
and repair; together with all then-existing alterations, additions, and
improvements (collectively “Alterations”) which may have been made, in, to, or
on the Premises (except moveable trade fixtures installed at the expense of
Tenant) except as referenced in Paragraph 7 (“Alterations and Additions”),
Tenant shall not be required to remove any Alterations that are not subject to
restoration pursuant to Landlord’s written Consent to Alterations agreement to
be executed by Tenant and Landlord for each request from Tenant to make
Alterations to the Premises. Notwithstanding anything to the contrary contained
or implied in the above, the Interior Improvements constructed by Tenant
pursuant to the Construction Agreement shall become a part of the Premises upon
installation and Tenant shall not be required or allowed to remove said Initial
Interior Improvements upon Lease Termination without Landlord’s written consent;
however, Tenant shall be responsible for any and all maintenance, repairs and/or
replacements required during the Lease Term. For all other such Alterations,
Tenant shall ascertain from Landlord within thirty (30) days before the end of
the Term of this Lease whether Landlord desires to have the Premises or any part
or parts thereof restored to their condition and configuration as shown on
Exhibit B and if Landlord shall so desire, then at Tenant’s option and in
Tenant’s sole and absolute discretion, Tenant shall either (i) pay to Landlord a
fee (“Restoration Fee”) in an amount equal to Landlord’s reasonably estimated
cost to restore the Premises to said configuration and condition that existed
upon the completion of Tenant’s Initial Interior Improvements and Other Tenant
Improvements as reflected on Exhibit B (“Restoration Work”) or (ii) Tenant shall
reconfigure and restore said Premises or such part or parts thereof before the
end of this Lease at Tenant’s sole cost and expense; provided, however, that in
the event Landlord requires Tenant to pay the Restoration Fee as noted in item
(i) above, and Landlord does not complete all or a portion of the Restoration
Work as related to Alterations within twelve (12) months following the
Termination Date, Landlord agrees to refund to Tenant that portion of the
Restoration Fee related to the Alterations not so completed within said twelve
(12) month period. Notwithstanding anything to the contrary above, Tenant shall
be responsible for ensuring that all of Tenant’s Initial Interior Improvements,
as well as any future Alterations made during the Lease Term (including any
Extended Term(s)) comply with all applicable building codes and any other
applicable governmental and/or administrative rules, regulations and/or
ordinances as of the date said (i) Initial Interior Improvements and/or future
Alterations are made and (ii) as of the Lease Termination Date. In the event
Tenant elects to pay for the cost of the restoration in lieu of completing the
required construction, the fee shall be paid by Tenant to Landlord regardless of
whether or not Landlord elects to restore all or part of said Premises. In the
event Tenant elects to complete the restoration and said restoration is not
completed prior to the Termination Date, Tenant acknowledges that Tenant shall
enter into a Hold Over period pursuant to the terms of Lease Paragraph 30
(“Holding Over”) and Tenant shall automatically be liable to Landlord for the
monthly Hold Over Basic Rent and all other Additional Rent until said
restoration is completed by Tenant. Prior to the Termination Date, as part of
the surrender of Premises procedures, Landlord may elect to have the Building
systems inspected, at Tenant’s sole cost and expense, including, but not limited
to the HVAC system, plumbing systems and roof, and Tenant shall be responsible
for the cost required to put the Premises into the condition required by this
Paragraph. Tenant, on or before the end of the Term or sooner termination of
this Lease, shall remove all of Tenant’s personal property and trade fixtures
from the Premises, and all property not so removed on or before the end of the
Term or sooner termination of this Lease shall be deemed abandoned by Tenant and
title to same shall thereupon pass to Landlord without compensation to Tenant.
Landlord may, upon termination of this Lease, remove all moveable furniture and
equipment so abandoned by Tenant, at Tenant’s sole cost, and repair any damage
caused by such removal at Tenant’s sole cost. Upon surrender of the Premises to
Landlord, Tenant shall provide Landlord with keys for all interior locking doors
and Tenant agrees to pay to Landlord the cost of Landlord re-keying (i) all
exterior doors (including
Initial: DWD/JA

Page 7 of 46



--------------------------------------------------------------------------------



 



mechanical rooms) and (ii) all interior doors with locks to which Tenant is not
able to provide Landlord keys. If the Premises is not surrendered at the end of
the Term or sooner termination of this Lease, Tenant shall indemnify Landlord
against loss or liability resulting from the delay by Tenant in so surrendering
the Premises including, without limitation, any costs associated with any
judgment against Landlord in favor of any succeeding Tenant founded on such
delay. Nothing contained herein shall be construed as an extension of the Term
hereof or as a consent of Landlord to any holding over by Tenant. The voluntary
or other surrender of this Lease or the Premises by Tenant or a mutual
cancellation of this Lease shall not work as a merger and, at the option of
Landlord, shall either terminate all or any existing subleases or subtenancies
or operate as an assignment to Landlord of all or any such subleases or
subtenancies.
     6. “AS-IS” BASIS.
          A. Leased on “As-Is” Basis. Except as otherwise specifically provided
in this Lease, it is hereby agreed that the Premises leased hereunder is leased
strictly on an “as-is” basis and in the configuration as shown on Exhibit B to
be attached hereto, and by reference made a part hereof. Except as noted herein,
it is specifically agreed between the parties Landlord shall not be required to
make, nor be responsible for any cost, in connection with any repair,
restoration, and/or improvement to the Premises in order for this Lease to
commence, or thereafter, throughout the Term of this Lease. Notwithstanding
anything to the contrary within this Lease, Landlord makes no warranty or
representation of any kind or nature whatsoever as to the condition or repair of
the Premises except as specifically set forth herein or in the Construction
Agreement, nor as to the use or occupancy which may be made thereof.
          B. Landlord’s Representations. Based on Landlord’s actual knowledge,
the Shell Improvements have been constructed pursuant to the approved plans and
specifications and complied with all building codes and ordinances applicable to
the Premises at the time the Shell Improvements were constructed.
          C. Inspections and Repairs by Landlord. Notwithstanding anything to
the contrary above, Landlord has agreed to inspect and repair (as noted below),
at Landlord’s cost and expense, the items specifically listed below:

  1)   Landlord shall have the following repairs completed to the roof membrane
for the Building:

  (a)   Repair all blisters occurring in the roofing placement in compliance
with roofing material manufacturer’s recommendation industry standards;     (b)
  Complete repairs to the surface cracking on the base flashing in compliance
with the product manufacturer’s specifications;     (c)   Seal all loose end
laps in the base flashing as specified by the materials manufacturer’s
requirements and in compliance with industry standards;     (d)   Effect repairs
to properly align dislodged shingles and replace all missing shingles in
compliance with industry standards;     (e)   Rework open corners using
prefabricated metal flashings and/or flexible membrane materials properly
integrated with the adjoining roofing materials to effect a reliable water
shedding condition;     (f)   Effect treatments at asphalt spills and exposed
asphalt at side laps as necessary in compliance with roofing material
manufacturer’s recommendations, and industry standards; and     (g)   Clean the
surface of the deteriorated roof cement and re-apply as specified by the
materials manufacturer, and industry standards.

  2)   Landlord shall have the exterior glazing perimeter vinyl and/or caulking
inspected and any necessary repairs completed.     3)   If applicable, Landlord
shall have the elevator pit pump containment drum drained of the existing fluid
and inspected to determine the reason for the presence of said fluid, and shall
have any necessary repairs completed.     4)   Landlord shall have the fire
sprinkler lines within the Premises inspected for leaks, and shall have any
necessary repairs completed.

          7. ALTERATIONS AND ADDITIONS. Except as noted herein, Tenant shall not
make, or suffer to be made, any Alterations to the Premises, or any part
thereof, without the written consent of Landlord first had and obtained by
Tenant; such consent shall not be unreasonably withheld and such consent to
Alterations shall not be valid until such time as said consent is executed by
both Landlord and Tenant and a fully executed copy delivered by Landlord to
Tenant (“Consent to Alterations”). Notwithstanding the foregoing, no consent
shall be required for certain Alterations listed in items (a), (b)
Initial: DWD/JA

Page 8 of 46



--------------------------------------------------------------------------------



 



and (c) herein which Tenant may elect to make to the Premises so long as such
exempt Alterations meet the following conditions: (a) the replacement or
installation of carpet with a carpet quality equal to or greater than the
original carpet installed in the Premises; (b) the replacement and/or
installation of new wall covering with a wall covering quality equal to or
greater than the original wall covering installed in the Premises; (c) the
painting of the interior of the Premises in a color matching the color approved
by Landlord for the original Tenant Improvements (individually and collectively
“Exempt Alterations”); and (d) cumulative other Alterations in a given calendar
year to the interior improvements (independent of those described in clauses
(a), (b) and (c) above) which do not exceed a total cumulative cost of Two
Hundred Fifty Thousand and no/100 Dollars ($250,000.00) in a given calendar year
during the Term hereof; provided, however, the Exempt Alterations and other
Alterations described in clauses (a), (b), (c) and (d) above are not authorized
without Landlord’s consent, unless all of the following is true and correct as
of the date of commencement of the work of installation of such Exempt
Alterations: (i) Tenant is not in default after the expiration of applicable
cure periods with respect to the terms of this Lease, (ii) no liens are filed on
the Premises related to such Exempt Alterations and/or Alterations; (iii) Tenant
has provided Landlord with no less than ten (10) days prior written notice that
such work of Exempt Alterations and/or Alterations are scheduled; (iv) Tenant
has provided Landlord with a 1/8” scaled sepia or another electronic format
reflecting the Alterations to be made by Tenant upon completion of each such
Exempt Alteration and/or Alteration (provided, however, that such electronic
format drawings shall be required for any Alterations to the Building but not
for Exempt Alterations); (v) Tenant has provided to Landlord proof of payment
and signed lien releases within thirty (30) days of the completion of each such
Exempt Alteration and/or other Alteration; (vi) Tenant has obtained and has
provided to Landlord copies of all required permits for such work of Exempt
Alteration and/or other Alteration; (vii) such work of Exempt Alteration and/or
other Alteration must not be structural in nature or impact or change the
exterior of the Premises and/or Building; and (viii) Tenant complies with all
other terms of this Lease related to Alterations and surrender obligations.
Provided Tenant requests in writing a predetermination from Landlord on those
Alterations requiring Landlord’s prior written consent, said Consent to
Alterations shall specify whether Landlord shall require removal of said
Alterations. Any Alteration of the Premises except moveable furniture and trade
fixtures, shall at once become a part of the Premises and belong to Landlord;
however, all improvements to the Premises paid for directly by Tenant shall
remain the property of Tenant during the Lease Term, for accounting purposes
only, and Tenant shall have the right to depreciate the same and claim and
collect investment tax credits and all other tax savings with respect to such
improvements. Any such Alterations made by and/or requested by Tenant shall be
paid for one hundred percent (100%) by Tenant. Landlord reserves the right to
reasonably approve all contractors and mechanics proposed by Tenant to make such
Alterations. As a pre-condition to Landlord granting its consent to any
Alterations, Tenant shall deliver plans and specifications reflecting said
Alterations for Landlord’s review and approval; and within fifteen (15) days of
completion of said Alterations, Tenant shall deliver to Landlord an original
1/8” scaled sepia or an other electronic format as solely determined by
Landlord.
Tenant shall retain title to all moveable furniture and trade fixtures placed in
the Premises. All heating, lighting, electrical, air conditioning, security
systems, floor to ceiling partitioning, drapery, carpeting, and floor
installations made by Tenant, together with all property that has become an
integral part of the Premises, shall not be deemed trade fixtures. Tenant agrees
that it will not proceed to make such Alterations, without having obtained
consent from Landlord to do so, and until five (5) business days from the
receipt of such consent, in order that Landlord may post appropriate notices to
avoid any liability to contractors or material suppliers for payment for
Tenant’s Alterations. Tenant will at all times permit such notices to be posted
and to remain posted until the completion of work. As a condition of Landlord’s
Consent to Alterations to the Premises, after Landlord provides written Consent
to Alterations and prior to any work commencing on the Alterations, Landlord
may, at its sole and absolute discretion, require Tenant to secure and provide
to Landlord at Tenant’s own cost and expense, a completion and lien indemnity
letters of credit, satisfactory to Landlord in the amount of one hundred percent
(100%) of the cost to fund the original construction of any Alterations
(“Alteration Letter of Credit”). Said Alteration Letter of Credit shall be kept
in place for sixty (60) days after the completion of the initial construction of
said Alterations and until Tenant has provided Landlord with proof of payment to
respective vendors and copies of recorded full unconditional lien release
related to the Alterations and/or restoration work. Tenant further covenants and
agrees that any mechanic’s lien filed against the Premises for work claimed to
have been done for, or materials claimed to have been furnished to Tenant, will
be discharged by Tenant, by bond or otherwise, within twenty (20) days after
notice of filing thereof, at the cost and expense of Tenant. Any exceptions to
the foregoing must be made in writing and executed by both Landlord and Tenant.
Notwithstanding anything to the contrary herein, Tenant shall be responsible for
ensuring that all of Tenant’s Initial Interior Improvements, as well as any
future Alterations made during the Lease Term (including any Extended Term(s))
comply with all building codes and any other applicable governmental and/or
administrative rules, regulations and/or ordinances then in effect as of the
date said Initial Interior Improvements and/or future Alterations are made.
Initial: DWD/JA

Page 9 of 46



--------------------------------------------------------------------------------



 



     8. TENANT MAINTENANCE. Tenant shall, at its sole cost and expense, keep and
maintain the Premises (including appurtenances) and every part thereof in a good
standard of maintenance and repair, or replacement, and in good and sanitary
condition and repair. Tenant’s maintenance, repair and replacement
responsibilities herein referred to include, but are not limited to,
janitorization, all windows (interior and exterior), window frames, plate glass
and glazing (destroyed by accident or act of third parties), truck doors,
plumbing systems (such as water and drain lines, sinks, toilets, faucets,
drains, showers and water fountains), electrical systems (such as panels,
conduits, outlets, lighting fixtures, lamps, bulbs, tubes and ballasts), heating
and air conditioning systems (such as compressors, fans, air handlers, ducts,
mixing boxes, thermostats, time clocks, boilers, heaters, supply and return
grills), structural elements and exterior surfaces of the Building, store
fronts, roofs, downspouts, all interior improvements within the Premises
including but not limited to wall coverings, window coverings, carpet, floor
coverings, partitioning, ceilings, doors (both interior and exterior), including
closing mechanisms, latches and locks, skylights (if any), automatic fire
extinguishing systems, and elevators and all other interior improvements of any
nature whatsoever, and all exterior improvements including but not limited to
landscaping, sidewalks, driveways, parking lots including striping and sealing,
sprinkler systems, lighting, ponds, fountains, waterways, and drains. Tenant
shall be required to have the HVAC system serviced by a licensed HVAC contractor
(approved by Landlord) at the earlier frequency of (a) the periodic servicing
recommended by the manufacturer of such equipment in its written maintenance
specifications or (b) semiannually throughout the Term of the Lease, and shall
submit to Landlord copies of all related service reports within thirty (30) days
of receipt and any repairs reports if requested by Landlord. Furthermore, Tenant
shall inform Landlord in writing of the periodic service recommendations by the
respective manufacturer within thirty (30) days of Tenant’s receipt of such
information. Areas of excessive wear shall be replaced at Tenant’s sole expense
upon Lease termination. Tenant hereby waives all rights under, and benefits of,
Subsection 1 of Section 1932 and Section 1941 and 1942 of the California Civil
Code and under any similar law, statute or ordinance now or hereafter in effect.
     Tenant understands and acknowledges that this Lease shall be deemed and
construed to be a “triple net lease” and during the Initial Term, and any
Extended Term(s), of this Lease Tenant shall pay Landlord, the Rent and other
payments due hereunder, free of any charges, assessments, impositions, expenses
or deductions of any kind and without abatement, deduction or setoff unless
otherwise expressly provided in this Lease, and Landlord shall not be expected
or required as a result of the relationship between Landlord and Tenant created
by this Lease, to be obligated to make any payment to or on behalf of Tenant or
be under any other obligation to Tenant hereunder except to the extent
specifically provided in this Lease, and Tenant agrees to pay all costs and
expenses of every kind which may arise or become due from Tenant under the
provisions of this Lease during the Initial Term and any Extended Term(s).
Except as expressly provided in this Lease or the Construction Agreement,
Landlord shall not be liable and/or responsible under the provisions of this
Lease for contributing any money for any maintenance, repairs and/or replacement
of the Premises or any part thereof and as to the maintenance, repairs or
replacement obligations of Tenant under this Lease, Tenant waives any and all
rights it might otherwise have to assert that such expenditure is more
appropriately a Landlord expenditure which should be treated as a capital
expenditure and/or to be amortized as an item of Additional Rent hereunder. For
example, if during the Lease Term (including any Extended Term(s)), a portion or
the entire roof membrane and/or HVAC system needs to be repaired or replaced,
such expenditure shall not be treated as a capital expenditure to be borne by
Landlord, but rather Tenant shall be responsible, upon such occurrence, for
bearing the entire cost for such repair and/or replacement.
     By placing their initials below, both parties acknowledge their
understanding and their agreement with the provisions of this Paragraph 8.

              Initials:   DWD   Initials:   JA     Tenant       Landlord        
 

     Structural Replacements to the Premises. Notwithstanding anything to the
contrary in this Lease, if Tenant, in good faith, notifies Landlord that Tenant
reasonably believes that structural replacements are necessary (i.e. the shell,
foundation and/or roof structure, but not the interior improvements, roof
membrane or glazing), Landlord (a) may challenge, in good faith, the necessity
of such structural replacements and/or (b) after reasonably determining that
said structural replacements are required (and provided said replacements are
not required as a result in whole or in part due to: (i) failure to maintain by
Tenant and/or its subtenants/assignees, and/or (ii) misuse, excessive use and/or
damage by Tenant and/or its subtenants/assignees and/or their respective
employees, vendors, agents or visitors), Landlord will reasonably determine the
proper scope of structural replacements to be made and select and employ the
licensed contractor to perform such work. In such event, the cost of any such
replacement (together with interest at the rate of ten percent (10%) per annum
on the unamortized balance) shall be amortized over the useful life of the
structural replacement (“Amortized Cost”) in accordance with standard accounting
practices and Tenant shall pay the Amortized Cost of said capital replacement
monthly, in advance, throughout the remaining Term and any Extended Term (if
any). For example, in the event (i) the entire
Initial: DWD/JA

Page 10 of 46



--------------------------------------------------------------------------------



 



roof structure is replaced at a cost of $100,000; (ii) the estimated life of the
new roof structure is fifty (50) years; and (iii) there are sixty (60) months
remaining in the Term at the time of the roof structure replacement, Tenant
shall be responsible for paying to Landlord $832.17 per month over the remaining
Term, and in the event the Lease is extended, pursuant to the terms of
Paragraph 46 (“Two (2) Five (5) Year Options to Extend”) below or for any reason
whatsoever, Tenant shall continue to pay said $832.17 each month throughout the
Extended Term; however, in no event shall Tenant’s Amortized Cost exceed
Landlord’s total cost and expense plus ten percent (10%) interest per annum of
said structural replacement.
     9. UTILITIES. Throughout the Term of the Lease, Tenant shall be responsible
for paying, directly to the service provider, for all utilities servicing the
Premises. Once the actual Commencement Date is established, Landlord shall
notify utility companies servicing the Premises and request that Landlord’s
accounts be closed as of the date which is thirty days following Landlord’s
notification (“Account Closure Date”), and Landlord concurrently shall notify
Tenant of the Account Closure Date. Tenant shall be responsible for contacting
the service provider and having all utilities servicing the Premises transferred
into Tenant’s name prior to the Account Closure Date in order to avoid the
utilities to the Premises being terminated. Tenant understands and acknowledges
that Landlord shall not be liable to Tenant if the utilities to the Premises are
disconnected and/or terminated. Thereafter, Tenant shall pay promptly, as the
same become due, all charges for water, gas, electricity, telephone, telex and
other electronic communication service, sewer service, waste pick-up and any
other utilities, materials or services furnished directly to or used by Tenant
on or about the Premises during the Term of this Lease, including, without
limitation, any temporary or permanent utility surcharge or other exactions
whether or not hereinafter imposed.
     Landlord shall not be liable for and Tenant shall not be entitled to any
abatement or reduction of Rent by reason of any interruption or failure of
utility services to the Premises when such interruption or failure is caused by
(i) Tenant’s failure (a) to transfer said utilities into its name and/or (b) to
pay the respective utility bills by the respective due dates and/or (ii)
accident, breakage, repair, strikes, lockouts, or other labor disturbances or
labor disputes of any nature, or by any other cause, similar or dissimilar,
beyond the reasonable control of Landlord.
     10. TAXES.
          A. Real Property Taxes. As Additional Rent and in accordance with
Paragraph 4.D of this Lease, Tenant shall pay to Landlord (or if Landlord so
directs, directly to the Tax Collector prior to the delinquency date) all Real
Property Taxes relating to the Premises accruing with respect to the Premises
during the Term of this Lease and the Extended Term (if any). The term “Real
Property Taxes” shall also include supplemental taxes related to the period of
Tenant’s Term whenever levied, including any such taxes that may be levied after
the Term as expired. In the event the Premises leased hereunder consist of only
a portion of the entire tax parcel, Tenant shall pay to Landlord, monthly in
advance or as they become due, pursuant to statements submitted to Tenant by
Landlord, Tenant’s Proportionate Share of such real estate taxes allocated to
the Premises by square footage or other reasonable basis as calculated and
determined by Landlord. If the tax billing pertains 100% to the Premises, and
Landlord chooses to have Tenant pay said real estate taxes directly to the Tax
Collector, then in such event Landlord agrees to obtain and forward to Tenant
the relevant tax and assessments bills and Tenant shall pay, prior to
delinquency, the applicable real property taxes and assessments pertaining to
the Premises. The term “Real Property Taxes”, as used herein, shall mean (i) all
taxes, assessments, levies and other charges of any kind or nature whatsoever,
general and special, foreseen and unforeseen (including all installments of
principal and interest required to pay any general or special assessments for
public improvements and any increases resulting from reassessments caused by any
change in ownership of the Premises) now or hereafter imposed by any
governmental or quasi-governmental authority or special district having the
direct or indirect power to tax or levy assessments, which are levied or
assessed against, or with respect to the value, occupancy or use of, all or any
portion of the Premises (as now constructed or as may at any time hereafter be
constructed, altered, or otherwise changed) or Landlord’s interest therein; any
improvements located within the Premises (regardless of ownership); the
fixtures, equipment and other property of Landlord, real or personal, that are
an integral part of and located in the Premises; or parking areas, public
utilities, or energy within the Premises; (ii) all charges, levies or fees
imposed by reason of environmental regulation or other governmental control of
the Premises, provided that such charges, levies or fees are not imposed as a
penalty for the specific acts of any third party not related to Tenant; and
(iii) all costs and fees (including reasonable attorneys’ fees) incurred by
Landlord in reasonably contesting any Real Property Tax and in negotiating with
public authorities as to any Real Property Tax. If at any time during the Term
of this Lease the taxation or assessment of the Premises prevailing as of the
Commencement Date of this Lease shall be altered so that in lieu of or in
addition to any Real Property Tax described above there shall be levied,
assessed or imposed (whether by reason of a change in the method of taxation or
assessment, creation of a new tax or charge, or any other cause) an alternate or
additional tax or charge (i) on the value, use or occupancy of the Premises or
Landlord’s interest therein or
Initial: DWD/JA

Page 11 of 46



--------------------------------------------------------------------------------



 



(ii) on or measured by the gross receipts, income or rentals from the Premises,
on Landlord’s business of leasing the Premises, or computed in any manner with
respect to the operation of the Premises, then any such tax or charge, however
designated, shall be included within the meaning of the term “Real Property
Taxes” for purposes of this Lease. If any Real Property Tax is based upon
property or rents unrelated to the Premises, then only that part of such Real
Property Tax that is fairly allocable to the Premises shall be included within
the meaning of the term “Real Property Taxes.” Notwithstanding the foregoing,
the term “Real Property Taxes” shall not include estate, inheritance, gift or
franchise taxes of Landlord or the federal or state net income tax imposed on
Landlord’s income from all sources.
Notwithstanding anything to the contrary above , it is agreed that if any
special assessments for capital improvements are assessed, and if Landlord has
the option to either pay the entire assessment in cash or go to bond, and if
Landlord elects to pay the entire assessment in cash in lieu of going to bond,
the entire assessment assigned to Tenant’s Leased Premises will be amortized
over the same period that the assessment would have been amortized had the
assessment gone to bond (including interest) and Tenant shall pay the amortized
amount over the Term remaining in the Lease (including the Extended Lease Term
if said Lease Term is extended for any reason whatsoever) as Additional Rent on
the first day of the remaining months in the Lease Term (as may be extended).
Tenant, at its cost, shall have the right at any time to seek a reduction in or
otherwise contest any Real Property Taxes which it is obligated to pay pursuant
to this Article, by action or proceeding against the entity with authority to
assess or impose the same. Landlord shall not be required to join in any
proceeding or action brought by Tenant unless the provisions of applicable laws
or regulations require that such proceeding or action be brought by or in the
name of Landlord, in which event Landlord shall join in such proceeding or
action or permit it to be brought in Landlord’s name, provided that Tenant
protect, indemnify, and hold Landlord free and harmless from and against any
actual, direct and out of pocket liability, cost or expense in connection with
such proceeding or contest. Tenant shall continue, during the pendency of such
proceeding or action, to pay the Taxes due pursuant to this Paragraph 10.A
(“Taxes: Real Property Taxes”) and/or Paragraph 4.D (“Rent: Additional Rent”)
received by Landlord. If Tenant is successful in such action or proceeding,
Tenant shall be entitled to receive, and Landlord shall remit to Tenant, the
full amount of the net refund received by Landlord in Real Property Taxes for
the Leased Premises realized in such contest or proceeding within thirty
(30) days after the amount of such reduction has been determined.
          B. Taxes on Tenant’s Property. Tenant shall be liable for and shall
pay ten days before delinquency, taxes levied against any personal property or
trade fixtures placed by Tenant in or about the Premises. If any such taxes on
Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property or if the assessed value of the Premises is increased by the
inclusion therein of a value placed upon such personal property or trade
fixtures of Tenant and if Landlord, after written notice to Tenant, pays the
taxes based on such increased assessment, which Landlord shall have the right to
do regardless of the validity thereof, but only under proper protest if
requested by Tenant, Tenant shall within fifteen (15) days after demand, as the
case may be, repay to Landlord the taxes so levied against Landlord, or the
proportion of such taxes resulting from such increase in the assessment;
provided that in any such event Tenant shall have the right, in the name of
Landlord and with Landlord’s full cooperation, to bring suit in any court of
competent jurisdiction to recover the amount of such taxes so paid under
protest, and any amount so recovered shall belong to Tenant.
     11. ASSESSMENT CREDITS. The demised property herein may be subject to a
special assessment levied by the City in which the Premises are located as part
of an Improvement District. As a part of said special assessment proceedings (if
any), additional bonds were or may be sold and assessments were or may be levied
to provide for construction contingencies and reserve funds. Interest shall be
earned on such funds created for contingencies and on reserve funds which will
be credited for the benefit of said assessment district. To the extent surpluses
are created in said district through unused contingency funds, interest earnings
or reserve funds, such surpluses shall be deemed the property of Landlord.
Notwithstanding that such surpluses may be credited on assessments otherwise due
against the Premises, Tenant shall pay to Landlord, as Additional Rent if, and
at the time of any such credit of surpluses, an amount equal to all such
surpluses so credited. For example: if (i) the property is subject to an annual
assessment of $1,000.00, and (ii) a surplus of $200.00 is credited towards the
current year’s assessment which reduces the assessment amount shown on the
property tax bill from $1,000.00 to $800.00, Tenant shall, upon receipt of
notice from Landlord, pay to Landlord said $200.00 credit as Additional Rent.
     12. LIABILITY INSURANCE. Tenant, at Tenant’s expense, agrees to keep in
force during the Term of this Lease a policy of commercial general liability
insurance with combined single limit coverage of not less than Two Million
Dollars ($2,000,000) per occurrence for bodily injury and property damage
occurring in, on or about the Premises, including parking and landscaped areas.
Such insurance shall be
Initial: DWD/JA

Page 12 of 46



--------------------------------------------------------------------------------



 



primary and noncontributory as respects any insurance carried by Landlord. The
policy or policies effecting such insurance shall name Landlord, Richard T.
Peery, as Trustee of the Richard T. Peery Separate Property Trust dated July 20,
1977, as amended; the Richard T. Peery Separate Property Trust; Richard T. Peery
as an individual; John Arrillaga, as Trustee under the John Arrillaga Survivor’s
Trust dated July 20, 1977, as amended; the John Arrillaga Survivor’s Trust; John
Arrillaga, as an individual; and any beneficiaries, trustees and successor
trustees, other partners or co-venturers of Landlord or said trusts as
additional insureds (collectively “Landlord Entities”), and shall insure any
liability of the Landlord Entities, contingent or otherwise, as respects acts or
omissions of Tenant, its agents, employees or invitees or otherwise by any
conduct or transactions of any of said persons in or about or concerning the
Premises, including any failure of Tenant to observe or perform any of its
obligations hereunder; shall be issued by an insurance company authorized to
transact business in the State of California; and shall provide that the
insurance effected thereby shall not be cancelled, except upon ten (10) business
days’ prior written notice to Landlord. The policy shall state that the insurer
will endeavor to mail thirty (30) days’ prior written notice of any such
cancellation to Landlord, but failure to do so shall impose no obligation or
liability of any kind upon the insurer. Notwithstanding the foregoing, in the
event Tenant is notified by the insurance company of such cancellation, Tenant
shall provide written notice to Landlord within five (5) days of its receipt of
such notification. Tenant’s insurance shall be primary as respects to the
Landlord Entities, or if excess, shall stand in an unbroken chain of coverage.
In either event, any other insurance maintained by the Landlord Entities shall
be in excess of Tenant’s insurance and shall not be called upon to contribute
with any insurance required to be provided by Tenant. The required insurance
shall be reflected on a certificate of insurance of said policy, which
certificate shall be delivered to Landlord concurrently with Tenant’s return of
this executed Lease to Landlord. If, during the Term of this Lease, in the
reasonable considered opinion of Landlord’s Lender, insurance advisor, or
counsel, the amount of insurance described in this Paragraph 12 is not adequate,
Tenant agrees to increase said coverage to such reasonable amount as Landlord’s
Lender, insurance advisor, or counsel shall deem adequate.
     13. TENANT’S PERSONAL PROPERTY INSURANCE AND WORKMAN’S COMPENSATION
INSURANCE. Tenant shall maintain a policy or policies of fire and property
damage insurance in “Special Form” form with a sprinkler leakage endorsement
insuring the personal property, inventory, trade fixtures (and leasehold
improvements paid for by Tenant) within the Premises for the full replacement
value thereof. The proceeds from any of such policies shall be used for the
repair or replacement of such items so insured, unless the Lease is terminated
following the occurrence of an event which, pursuant to terms of this Lease,
grants Tenant the right to terminate, in which event such proceeds shall be the
property of the Tenant.
     Tenant shall also maintain a policy or policies of workman’s compensation
insurance and any other employee benefit insurance sufficient to comply with all
laws.
     14. PROPERTY INSURANCE. Landlord shall purchase and keep in force, and as
Additional Rent and in accordance with Paragraph 4.D of this Lease, Tenant shall
pay to Landlord (or Landlord’s agent if so directed by Landlord) Tenant’s
Proportionate Share (allocated to the Premises by square footage or other
equitable basis as calculated and reasonably determined by Landlord) of the
deductibles on insurance claims and the cost of, policy or policies of insurance
covering loss or damage to the Building (excluding routine maintenance and
repairs and incidental damage or destruction caused by accidents or vandalism
for which Tenant is responsible under Paragraph 8) in the amount of the full
replacement value thereof, providing protection against those perils included
within the classification of “all risks” “special form” insurance and flood
and/or earthquake insurance, if available, plus a policy of rental income
insurance in the amount of one hundred (100%) percent of twelve (12) months
Basic Rent, plus sums paid as Additional Rent. If such insurance cost is
increased due to Tenant’s use of the Premises, Tenant agrees to pay to Landlord
the full cost of such increase. Tenant shall have no interest in nor any right
to the proceeds of any insurance procured by Landlord for the Premises.
     In addition and notwithstanding anything to the contrary in this
Paragraph 14, each party to this Lease hereby waives all rights of recovery
against the other party or its officer, employees, agents and representatives
for loss or damage to its property or the property of others under its control,
arising from any cause insured against under the fire and extended “special
form” property coverage (excluding, however, any loss resulting from Hazardous
Material contamination of the Property) required to be maintained by the terms
of this Lease to the extent full reimbursement of the loss/claim is received by
the insured party. Each party required to carry property insurance hereunder
shall cause the policy evidencing such insurance to include a provision
permitting such release of liability (“waiver of subrogation endorsement”);
provided, however, that if the insurance policy of either releasing party
prohibits such waiver, then this waiver shall not take effect until consent to
such waiver is obtained. If such waiver is so prohibited, the insured party
affected shall promptly notify the other party thereof. In the event the waivers
are issued to the parties and are not valid under current policies and/or
subsequent
Initial: DWD/JA

Page 13 of 46



--------------------------------------------------------------------------------



 



insurance policies, the non-complying party will provide, to the other party,
thirty (30) days’ advance notification of the cancellation of the subrogation
waiver, in which case neither party will provide such subrogation waiver
thereafter and this paragraph will be null and void. The foregoing waiver of
subrogation shall not include any loss resulting from Hazardous Material
contamination of the Property or any insurance coverage relating thereto.
     15. INDEMNIFICATION. Landlord shall not be liable to Tenant and Tenant
hereby waives all claims against Landlord for any injury to or death of any
person or damage to or destruction of property in or about the Premises by or
from any cause whatsoever, including, without limitation, gas, fire, oil,
electricity or leakage of any character from the roof, walls, basement or other
portion of the Premises but excluding, however, the willful misconduct or
negligence of Landlord, its agents, servants, employees, invitees or contractors
of which negligence Landlord has knowledge and reasonable time to correct.
Except as to injury to persons or damage to property to the extent arising from
the willful misconduct or the uninsured ordinary negligence of Landlord, its
agents, servants, employees, invitees, or contractors, Tenant shall hold
Landlord harmless from and defend Landlord against any and all expenses,
including reasonable attorneys’ fees, in connection therewith, arising out of
any injury to or death of any person or damage to or destruction of property
occurring in, on or about the Premises, or any part thereof, from any cause
whatsoever, accruing and/or occurring during the Term of this Lease. The
provisions of this Paragraph 15 shall survive the expiration or termination of
this Lease.
     16. COMPLIANCE. During the Term of this Lease, Tenant, at its sole cost and
expense, shall promptly comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now or hereafter in effect
governing use or occupancy of the Premises; with the requirements of any board
of fire underwriters or other similar body now or hereafter constituted; and
with any direction or occupancy certificate issued pursuant to law by any public
officer; provided, however, that no such failure shall be deemed a breach of the
provisions if Tenant, immediately upon notification, commences to remedy or
rectify said failure. The judgment of any court of competent jurisdiction or the
admission of Tenant in any action against Tenant, whether Landlord be a party
thereto or not, that Tenant has violated any such law, statute, ordinance or
governmental rule, regulation, requirement, direction or provision, shall be
conclusive of that fact as between Landlord and Tenant. Subject to Landlord’s
compliance obligations pursuant to the specific provisions of this Lease, Tenant
shall, at its sole cost and expense, comply with any and all requirements
pertaining to said Premises, of any insurance organization or company, necessary
for the maintenance of reasonable fire and public liability insurance covering
requirements pertaining to said Premises. The provisions of this Paragraph 16
shall survive the expiration or termination of this Lease. Notwithstanding
anything to the contrary above, Tenant shall be responsible for ensuring that
all of Tenant’s Initial Interior Improvements, as well as any future Alterations
made during the Lease Term (including any Extended Term(s)) comply with all
applicable building codes and any other applicable governmental and/or
administrative rules, regulations and/or ordinances as of the date said Initial
Interior Improvements and/or future Alterations are made.
Landlord agrees that in the event capital improvements are necessitated by any
new laws, statutes, ordinances or governmental rules, regulations, or
requirements in effect after the Lease Commencement Date, provided said capital
improvements are not initiated as a result of (i) any current and/or future
improvements made by or for Tenant or (ii) any permit request made to a
governing agency by or for Tenant, and (a) the cost of said capital improvements
is $20,000 or less, Tenant shall pay said amount within thirty (30) days of
receipt of the related statement from Landlord; or (b) the cost of said capital
improvements exceeds $20,000, Tenant shall pay $20,000 as referenced above, and
the balance of said capital improvement cost shall be amortized (together with
interest at the rate of ten percent (10%) per annum) over the useful life of
such improvement (the “Amortized Capital Improvement Cost”) in accordance with
standard accounting practices, and Tenant shall be required to pay Landlord in
monthly installments due on the first day of each month over the remaining Term
of the Lease, including the extended Term, if any, as of the date said capital
improvements are made with the following exception: Tenant will immediately pay
100 percent of the cost of required capital improvements related to Tenant’s use
of the Premises and resulting from (i) and (ii) above. For example, in the event
(1) a capital improvement costing $30,000 is required (which is not a result of
items (i) and/or (ii) above), (2) the estimated life of said capital improvement
is fifteen (15) years, and (3) sixty (60) months remain in the Lease term at the
time of said capital improvement, Tenant shall be responsible for paying to
Landlord $20,000 due within thirty (30) days of Tenant’s receipt of an invoice
from Landlord plus $106.57 per month over the sixty (60) months in the Lease
Term then remaining, and in the event the Lease is extended, pursuant to the
terms of Paragraph 46 (“Two (2) Five (5) Year Options to Extend”) below or for
any reason whatsoever, Tenant shall continue to pay said $106.57 each month
throughout the Extended Term provided in no event shall Tenant’s total cost of
the Amortized Capital Improvement Cost exceed the cost of said item plus the
interest required herein.
     17. LIENS. Tenant shall keep the Premises free from any liens arising out
of any work performed, materials furnished or obligation incurred by Tenant. In
the event that Tenant shall not,
Initial: DWD/JA

Page 14 of 46



--------------------------------------------------------------------------------



 



within twenty (20) days following notice of the imposition of such lien, cause
the same to be bonded with a bond in accordance with applicable California law
sufficient to pay off such lien or released of record, Landlord shall have, in
addition to all other remedies provided herein and by law, the right, but no
obligation, to cause the same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien. All sums paid
by Landlord for such purpose, and all expenses incurred by it in connection
therewith, shall be payable to Landlord by Tenant on demand with interest at the
higher of the (i) prime rate of interest as quoted by the Bank of America or
(ii) Landlord’s borrowing rate (the “Interest Rate”). Notwithstanding the
foregoing, Tenant, at its cost, shall have the right at any time to contest any
such liens by action or proceeding against the entity with authority to claim or
impose the same; provided that Tenant shall protect, indemnify, and hold
Landlord free and harmless from and against any liability, cost or expense in
connection with such proceeding or contest; however, said lien must be removed
within the period referenced above.
     18. ASSIGNMENT AND SUBLETTING.
          A. Requirements. Except as noted herein, Tenant shall not assign,
transfer, or hypothecate the leasehold estate under this Lease, or any interest
therein, and shall not sublet the Premises, or any part thereof, or any right or
privilege appurtenant thereto, or suffer any other person or entity to occupy or
use the Premises, or any portion thereof, without, in each case, the prior
written consent of Landlord which consent will not be unreasonably withheld.
Notwithstanding the above, Tenant shall be limited to subleasing any part of the
Premises to no more than four (4) subtenants at any one point in time. Tenant
may enter into an “occupancy license” arrangement with respect to up to twenty
percent (20%) of the floor area of the Premises to entities in a business
relationship with Tenant (“Business Partners”) under a License Agreement, so
long as the area of the Premises occupied by a Business Partner is not
separately demised from the balance of the Premises, and so long as Tenant
provides Landlord with a written notice identifying such Business Partner,
including its legal notice address. Such a Business Partner shall be deemed to
be an approved subtenant under the provisions of this Paragraph 18 upon Tenant
obtaining Landlord’s written consent, which shall be executed by Tenant,
Business Partner and Landlord. Notwithstanding anything to the contrary, in no
event shall said Business Partners exceed a total of four (4) such parties at
any point in time. Tenant shall not sublet the Premises without Landlord’s prior
written consent, which consent shall not unreasonably be withheld. Tenant’s
failure to obtain Landlord’s prior written consent before entering into any
assignment, transfer and/or subletting shall be considered a default under this
Lease and Landlord shall retain all of its rights under the Lease, including the
right to elect, at Landlord sole and absolute discretion, to terminate either
the Lease and/or the related sublease. As a condition for granting its consent
to any assignment, transfer, or subletting, Landlord shall require: (i) the
sublease be a triple net sublease and that the basic rent due under any such
sublease be no less than the then current market rent for subleases with annual
increases at the then prevailing market rent for subleases (however, in the
event Tenant is unable to reasonably obtain a market sublease rent, Landlord
will reasonably consider consenting to a below market sublease rent); (ii) the
sublease shall require that the security deposit due under the sublease be in
the form of a letter of credit drawn upon an institutional lender acceptable and
accessible to Landlord in form and content reasonably satisfactory to Landlord,
with the letter of credit being assignable to Landlord, at no cost to Landlord,
upon notice to said financial institution of a default by Tenant under the
Lease; (iii) the sublease shall not provide for subtenant to have an option to
extend the term of the sublease or an option to expand the sublet space; and
(iv) the Tenant shall pay to Landlord, monthly throughout the term of any
approved sublease, fifty percent (50%) of all rents and/or additional
consideration due Tenant from the assignees, transferees, or subtenants in
excess of the Rent payable by Tenant to Landlord hereunder for the assigned,
transferred and/or subleased space (“Excess Rent”) (with said Excess Rent
subject to the terms of Lease Paragraph 4.C (“Late Charge”) and Lease
Paragraph 21 (“Bankruptcy and Default); provided, however, that before payment
to Landlord of such Excess Rent, Tenant shall first be entitled to recover from
such Excess Rent the amount of (x) the reasonable leasing commission related to
said transaction paid by Tenant to a third party broker not affiliated with
Tenant, and (y) only during the original Lease Term (i.e., fifteen (15) years,
six (6) months and sixteen (16) days), Tenant’s direct out of pocket costs for
the respective subtenant’s interior improvements to the sublet premises
specifically made for said subtenant. Tenant shall, by twenty (20) days written
notice, advise Landlord of its intent to assign or transfer Tenant’s interest in
the Lease or sublet the Premises or any portion thereof for any part of the Term
hereof. Within thirty (30) days after receipt of said written notice, Landlord
shall advise Tenant as to whether it consents to the proposed assignment or
transfer or whether it has elected to withhold its consent in accordance with
this Paragraph 18. During the Extended Lease Term, if any, Landlord may, in its
sole discretion, elect to terminate this Lease as to the portion of the Premises
to be sublet as described in Tenant’s notice on the date specified in Tenant’s
notice by giving written notice of such election to terminate; provided,
however, that if the proposed assignment or transfer is equal to or greater than
fifty percent (50%) of the total square footage of the Leased Premises, and
(x) if the sublease term dates as specified in Tenant’s notice is during the
initial Term of this Lease, then Landlord shall not have the option to terminate
this Lease or (y) if the sublease term dates as specified in Tenant’s notice is
during any extended Term of this Lease, then Landlord shall have the right, at
its sole option, to terminate this Lease. Tenant shall provide Landlord
Initial: DWD/JA

Page 15 of 46



--------------------------------------------------------------------------------



 



with (a) a copy of the assignment and/or other transfer agreement and a copy of
the certification of the change in corporate identity from the Secretary of
State in the case of an assignment, or (b) a copy of the sublease in the case of
a sublease for Landlord’s review, and upon Landlord’s approval of Tenant’s
request to sublease and/or assign, Tenant and the assignee, transferee or
subtenant shall execute Landlord’s standard written consent. If this Lease shall
terminate pursuant to the foregoing with respect to less than all the Premises,
the Rent, as defined and reserved hereinabove shall be adjusted on a pro rata
basis to the number of square feet retained by Tenant, and this Lease as so
amended shall continue in full force and effect and Landlord, at its cost and
expense, shall separately demise the remaining portion of the Premises leased to
Tenant. In the event Tenant is allowed to assign, transfer or sublet the whole
or any part of the Premises, with the prior written consent of Landlord, no
assignee, transferee or subtenant shall assign or transfer this Lease, either in
whole or in part, or sublet the whole or any part of the Premises, without also
having obtained the prior written consent of Landlord. Notwithstanding the
above, in no event shall Landlord consent to a sub-sublease. A consent of
Landlord to one assignment, transfer, hypothecation, subletting, occupation or
use by any other person shall not release Tenant from any of Tenant’s
obligations hereunder or be deemed to be a consent to any subsequent similar or
dissimilar assignment, transfer, hypothecation, subletting, occupation or use by
any other person. Any such assignment, transfer, hypothecation, subletting,
occupation or use without such consent shall be void and shall constitute a
breach of this Lease by Tenant and shall, at the option of Landlord exercised by
written notice to Tenant, terminate this Lease. The leasehold estate under this
Lease shall not, nor shall any interest therein, be assignable for any purpose
by operation of law without the written consent of Landlord. As a condition to
its consent, Landlord shall require Tenant to pay all expenses in connection
with any and all subleases and/or assignments and/or any amendments related
thereto, including but not limited to Landlord’s fees for the processing and
administration of the consent documentation and Landlord’s attorneys’ fees (if
any), and Landlord shall require Tenant’s subtenant, assignee or transferee (or
other assignees or transferees) to assume in writing all of the obligations
under this Lease and for Tenant to remain liable to Landlord under the Lease.
          B. Grounds to Refuse Proposed Transfer. Notwithstanding the foregoing,
Landlord and Tenant agree that it shall not be unreasonable for Landlord to
refuse to consent to a proposed assignment, sublease or other transfer
(“Proposed Transfer”) if the Premises or any other portion of the Property would
become subject to more restrictive additional or different Government
Requirements as a direct or indirect consequence of the Proposed Transfer and/or
the Proposed Transferee’s use and occupancy of the Premises. However, Landlord
may, in its sole discretion, consent to such a Proposed Transfer where Landlord
is indemnified by Tenant and (i) the subtenant or (ii) the assignee, in form and
substance satisfactory to Landlord and/or to Landlord’s counsel, by Tenant
and/or Proposed Transferee from and against any and all costs, expenses,
obligations and liability arising out of the Proposed Transfer and/or the
Proposed Transferee’s use and occupancy of the Premises and the Property.
          C. Voluntary Termination of Lease – Required Sublease Language. Any
and all sublease agreement(s) between Tenant and any and all subtenant(s)
(“Subtenant”) (which agreements must be consented to by Landlord, pursuant to
the requirements of this Lease) shall contain the following language, unless
exempted pursuant to the provisions of this Paragraph 18.C following the
indented language below:
          “If Landlord and Tenant jointly and voluntarily elect, for any reason
whatsoever, to terminate the Master Lease prior to the scheduled Master Lease
termination date, then, if Landlord so elects, this Sublease (if then still in
effect) shall terminate concurrently with the termination of the Master Lease.
Subtenant expressly acknowledges and agrees that (1) the voluntary termination
of the Master Lease by Landlord and Tenant and the resulting termination of this
Sublease shall not give Subtenant any right or power to make any legal or
equitable claim against Landlord, including without limitation any claim for
interference with contract or interference with prospective economic advantage,
and (2) Subtenant hereby waives any and all rights it may have under law or at
equity against Landlord to challenge such an early termination of the Sublease,
and unconditionally releases and relieves Landlord, and its officers, directors,
employees and agents, from any and all claims, demands, and/or causes of action
whatsoever (collectively, “Claims”), whether such matters are known or unknown,
latent or apparent, suspected or unsuspected, foreseeable or unforeseeable,
which Subtenant may have arising out of or in connection with any such early
termination of this Sublease. Subtenant knowingly and intentionally waives any
and all protection which is or may be given by Section 1542 of the California
Civil Code which provides as follows: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with debtor.
Initial: DWD/JA

Page 16 of 46



--------------------------------------------------------------------------------



 



          The term of this Sublease is therefore subject to early termination.
Subtenant’s initials here below evidence (a) Subtenant’s consideration of and
agreement to this early termination provision, (b) Subtenant’s acknowledgment
that, in determining the net benefits to be derived by Subtenant under the terms
of this Sublease, Subtenant has anticipated the potential for early termination,
and (c) Subtenant’s agreement to the general waiver and release of Claims above.

                Initials:       Initials:     ”     Subtenant       Tenant      
       

Landlord agrees that in the event the Master Lease is terminated by Landlord due
to an uncured default of Tenant, Landlord will allow the then existing
subtenant, but not a Business Partner under a License Agreement, to continue to
lease said sublet premises provided it complies with all the terms and
conditions of the Master Lease and meets all of the conditions listed in
(a) through (e) below:
               (a) The subtenant leases one hundred percent (100%) of the
Building and subtenant occupies one hundred percent (100%) of the Building;
               (b) The Basic and Additional Rent and Security Deposit required
during the term of the sublease commencing with the termination of this Lease
will be the greater of (i) the rates/amounts stated in the sublease; or (ii) the
rates/amounts stated in this Lease;
               (c) Any options to extend the term of the sublease or this Lease
shall be null and void;
               (d) The subtenant’s financial condition shall be acceptable to
Landlord at such time as this Lease is terminated; and
               (e) The subtenant has consistently performed as required under
the terms of its sublease and has not been in monetary default of its sublease,
after the expiration of applicable cure periods, for the prior twelve
(12) months of its sublease term.
Notwithstanding anything to the contrary above, in the event the Lease is
terminated due to bankruptcy or liquidation action or the assignment of or by
Tenant for the benefit of creditors, or any similar action undertaken by Tenant,
or the insolvency of Tenant, the above agreement to allow subtenant to remain
shall be null and void.
          D. State of Incorporation Change; Name Change. Notwithstanding
anything to the contrary above, Tenant’s re-incorporation in another
jurisdiction and/or the act of Tenant changing Tenant’s legal name shall not be
considered an assignment; however, (i) Tenant shall provide Landlord with notice
of such change in Tenant’s name and/or state of incorporation, which notice
shall include a copy of the certification from the Secretary of State and
(ii) Tenant and Landlord shall execute Landlord’s standard acknowledgement for
any such change in Tenant’s name and/or state of incorporation.
          E. Permitted Transfers. In addition to and notwithstanding anything to
the contrary in Paragraph 18.A above, and provided Tenant is not in default of
this Lease beyond the applicable cure period, Landlord hereby agrees to:
(1) consent to Tenant’s assigning or subletting said Lease to: (i) any parent or
subsidiary corporation, or corporation with which Tenant merges or consolidates
provided that (a) said affiliate or successor owns all or substantially all of
the assets of Tenant, (b) the net worth of said parent or subsidiary
corporation, or said corporation has a net worth equal to or greater than
Tenant’s net worth (x) at the time of Lease execution or (y) at the time of such
assignment, merger, or consolidation, whichever is greater or if said net worth
of the acquiring entity is not equal to or greater than Tenant’s net worth as
provided for above, but is reasonably deemed sufficiently creditworthy as
determined by Landlord (hereinafter referred to as “Net Worth Requirement”)
(collectively “Permitted Transfers”), and (c) Tenant shall give Landlord written
notice at least fifteen (15) days prior to the effective date of such
assignment, sublease, proposed purchase, merger or sale (if not prohibited by
law, given applicable disclosure and confidentiality requirements, or if
prohibited by law, immediately after such effective date); or (ii) any third
party or entity to whom Tenant, as an ongoing concern, sells all or
substantially all of its assets; provided that (a) said affiliate or successor
owns all or substantially all of the assets of Tenant, (b) the acquiring
corporation meets the Net Worth Requirement prior to and after the merger,
consolidation or acquisition (collectively “Permitted Transfers”), and
(c) Tenant shall give Landlord written notice at least fifteen (15) days prior
to the effective date of the proposed purchase, merger, consolidation or
reorganization; and (2) waive its right to terminate the Lease due to a
Permitted Transfer. No such assignment or subletting will release the Tenant
from its liability and responsibility under this
Initial: DWD/JA

Page 17 of 46



--------------------------------------------------------------------------------



 



Lease to the extent Tenant continues in existence following such transaction.
Notwithstanding the above, Tenant shall be required to (a) give Landlord fifteen
(15) days written notice prior to the effective date of such assignment or
subletting (unless a shorter time period is required pursuant to applicable
governmental regulations) to any Permitted Transferee, (b) execute Landlord’s
consent document prepared by Landlord reflecting the assignment or subletting
and (c) pay Landlord’s costs for processing said Consent prior to the effective
date of said assignment or sublease. Nothing herein shall be deemed to permit
any Permitted Transferee to further assign this Lease or sublet all or any
portion of the Premises to any other party without Landlord’s prior written
consent.
     19. SUBORDINATION AND MORTGAGES. In the event Landlord’s title or leasehold
interest is now or hereafter encumbered by a deed of trust, upon the interest of
Landlord in the Premises and Building, to secure a loan from a lender
(hereinafter referred to as “Lender”) to Landlord, Tenant shall, at the request
of Landlord or Lender, execute in writing an agreement (in form reasonably
acceptable to Tenant), subordinating its rights under this Lease to the lien of
such deed of trust, or, if so requested, agreeing that the lien of Lender’s deed
of trust shall be or remain subject and subordinate to the rights of Tenant
under this Lease, provided that such Lender agrees that Tenant’s possession
under this Lease shall not be disturbed if Tenant is not in default (and if in
default, Tenant’s right to cure said default has not expired) and so long as
Tenant shall pay all Rent and observe and perform all of the provisions set
forth in this Lease and any subordination agreement shall reflect the agreement
of the Lender to the same.
     Landlord’s Waiver. Provided Tenant is not in default of this Lease,
Landlord shall within ten (10) business days of receipt of Tenant’s written
request to Landlord to provide a waiver agreement for Tenant’s leased and/or
financed equipment (which request shall include a detailed itemization of said
leased and/or financed equipment to be referenced under said waiver), Landlord
shall, after its review and approval of said list, submit Landlord’s standard
form waiver agreement (“Waiver Agreement”) to Tenant and the respective third
party for their execution; upon receipt of the fully executed Waiver Agreement,
Landlord shall execute and return Landlord’s Waiver Agreement to Tenant within
ten (10) business days thereafter.
     20. ENTRY BY LANDLORD. Landlord reserves and shall at all reasonable times
after at least twenty four (24) hours notice (except in emergencies) have,
subject to Tenant’s reasonable security requirements and subject to Tenant’s
restricted area requirements such as, by way of example, the areas of the
Premises such as “clean rooms” and areas in which manufacturing occurs, where
special clothing and entry procedures are required, the right to enter the
Premises to inspect them; to perform any services to be provided by Landlord
hereunder; to make repairs or provide any services to a contiguous tenant(s) (if
any); to submit the Premises to prospective purchasers, mortgagers or tenants;
and to post notices of non-responsibility, if applicable, all without abatement
of Rent; provided, however that the business of Tenant shall be interfered with
to the least extent that is reasonably practical. Any entry to the Premises by
Landlord in accordance with the provisions of this Paragraph, shall not under
any circumstances be construed or deemed to be a forcible or unlawful entry into
or a detainer of the Premises or an eviction, actual or constructive, of Tenant
from the Premises or any portion thereof.
     21. BANKRUPTCY AND DEFAULT. The commencement of a bankruptcy action or
liquidation action or reorganization action or insolvency action or an
assignment of or by Tenant for the benefit of creditors, or any similar action
undertaken by Tenant, or the insolvency of Tenant, shall, at Landlord’s option,
constitute a breach of this Lease by Tenant. If the trustee or receiver
appointed to serve during a bankruptcy, liquidation, reorganization, insolvency
or similar action elects to reject Tenant’s unexpired Lease, the trustee or
receiver shall notify Landlord in writing of its election within thirty
(30) days after an order for relief in a liquidation action or within thirty
(30) days after the commencement of any action.
     Within thirty (30) days after the court approval of the assumption of this
Lease, the trustee or receiver shall cure (or provide adequate assurance to the
reasonable satisfaction of Landlord that the trustee or receiver shall cure) any
and all previous defaults under the unexpired Lease and shall compensate
Landlord for all actual pecuniary loss and shall provide adequate assurance of
future performance under said Lease to the reasonable satisfaction of Landlord.
Adequate assurance of future performance, as used herein, includes, but shall
not be limited to: (i) assurance of source and payment of Rent, and other
consideration due under this Lease; (ii) assurance that the assumption or
assignment of this Lease will not breach substantially any provision, such as
radius, location, use, or exclusivity provision, in any agreement relating to
the above described Premises.
     Nothing contained in this section shall affect the existing right of
Landlord to refuse to accept an assignment upon commencement of or in connection
with a bankruptcy, liquidation, reorganization or insolvency action or an
assignment of Tenant for the benefit of creditors or other similar act. Nothing
contained in this Lease shall be construed as giving or granting or creating an
equity interest in the demised Premises to Tenant. In no event shall the
leasehold estate under this Lease, or any interest
Initial: DWD/JA

Page 18 of 46



--------------------------------------------------------------------------------



 



therein, be assigned by voluntary or involuntary bankruptcy proceeding without
the prior written consent of Landlord.
     The failure to perform or honor any covenant, condition or representation
made under this Lease shall constitute a default under this Lease by Tenant upon
expiration of the appropriate grace period hereinafter provided. Tenant shall
have a period of five (5) days from the date of written notice from Landlord
within which to cure any default in the payment of Rent or adjustment thereto;
however, Landlord has agreed, as an accommodation to Tenant, to provide Tenant
with ten (10) days versus five (5) days to cure a monetary default in the event
Landlord gives Tenant written notice “to pay or quit” (in which event said Lease
would be terminated in the event Tenant failed to pay such delinquent amount due
within said ten (10) day period. Tenant shall have a period of thirty (30) days
from the date of written notice from Landlord within which to cure any other
non-monetary default under this Lease; provided, however, that with respect to
non-monetary defaults not involving Tenant’s failure to pay Basic Rent or
Additional Rent, Tenant shall not be in default if (i) more than thirty
(30) days is required to cure such non-monetary default and (ii) Tenant
commences cure of such default as soon as reasonably practicable after receiving
written notice of such default from Landlord and thereafter continuously and
with due diligence prosecutes such cure to completion. Upon an uncured default
of this Lease by Tenant, Landlord shall have the following rights and remedies
in addition to any other rights or remedies available to Landlord at law or in
equity:
               (a) The rights and remedies provided for by California Civil Code
Section 1951.2 including but not limited to, recovery of the worth at the time
of award of the amount by which the unpaid Rent for the balance of the Term
after the time of award exceeds the amount of rental loss for the same period
that Tenant proves could be reasonably avoided, as computed pursuant to
subsection (b) of said Section 1951.2. Any proof by Tenant under subparagraphs
(2) and (3) of Section 1951.2 of the California Civil Code of the amount of
rental loss that could be reasonably avoided shall be made in the following
manner: Landlord and Tenant shall each select a licensed real estate broker in
the business of renting property of the same type and use as the Premises and in
the same geographic vicinity. Such two real estate brokers shall select a third
licensed real estate broker, and the three licensed real estate brokers so
selected shall determine the amount of the Rent loss that could be reasonably
avoided from the balance of the Term of this Lease after the time of award. The
decision of the majority of said licensed real estate brokers shall be final and
binding upon the parties hereto. As part of such damages, Landlord shall have
the right to recover that portion of any leasing commission paid by Landlord in
connection with this Lease applicable to the unexpired Term of this Lease
without double recovery.
               (b) The rights and remedies provided by California Civil Code
Section 1951.4, which allows Landlord to continue the Lease in effect and to
enforce all of its rights and remedies under this Lease, including the right to
recover Rent as it becomes due, for so long as Landlord does not terminate
Tenant’s right to possession; acts of maintenance or preservation, efforts to
relet the Premises, or the appointment of a receiver upon Landlord’s initiative
to protect its interest under this Lease shall not constitute a termination of
Tenant’s right to possession.
               (c) The right to terminate this Lease by giving notice to Tenant
in accordance with applicable law.
               (d) To the extent permitted by law, the right and power to enter
the Premises and remove therefrom all persons and property, to store such
property in a public warehouse or elsewhere at the cost of and for the account
of Tenant, and to sell such property and apply such proceeds therefrom pursuant
to applicable California law. Landlord may from time to time sublet the Premises
or any part thereof for such term or terms (which may extend beyond the Term of
this Lease) and at such Rent and such other terms as Landlord in its reasonable
sole discretion may deem advisable, with the right to make alterations and
repairs to the Premises. Upon each subletting, (i) Tenant shall be immediately
liable to pay Landlord, in addition to indebtedness other than Rent due
hereunder, the reasonable cost of such subletting, including, but not limited
to, reasonable attorneys’ fees, and any real estate commissions actually paid,
and the cost of such reasonable alterations and repairs incurred by Landlord and
the amount, if any, by which the Rent hereunder for the period of such
subletting (to the extent such period does not exceed the Term hereof) exceeds
the amount to be paid as Rent for the Premises for such period or (ii) at the
option of Landlord, rents received from such subletting shall be applied first
to payment of indebtedness other than Rent due hereunder from Tenant to
Landlord; second, to the payment of any costs of such subletting and of such
alterations and repairs; third, to payment of Rent due and unpaid hereunder; and
the residue, if any, shall be held by Landlord and applied in payment of future
Rent as the same becomes due hereunder. If Tenant has been credited with any
Rent to be received by such subletting under option (i) and such Rent shall not
be promptly paid to Landlord by the subtenant(s), or if such rentals received
from such subletting under option (ii) during any month be less than that to be
paid during the month by Tenant hereunder, Tenant shall pay any such deficiency
to Landlord. Such deficiency shall be calculated and paid monthly. No taking
possession of the Premises by Landlord shall be construed as an election on its
Initial: DWD/JA

Page 19 of 46



--------------------------------------------------------------------------------



 



part to terminate this Lease unless a written notice of such intention be given
to Tenant. Notwithstanding any such subletting without termination, Landlord may
at any time hereafter elect to terminate this Lease for such previous breach.
               (e) The right to have a receiver appointed for Tenant upon
application by Landlord, to take possession of the Premises and to apply any
rental collected from the Premises and to exercise all other rights and remedies
granted to Landlord pursuant to subparagraph (d) above.
     22. ABANDONMENT. Tenant shall not vacate or abandon the Premises at any
time during the Term of this Lease and if Tenant shall abandon, vacate or
surrender said Premises to Landlord, or be dispossessed by the process of law,
any personal property belonging to Tenant and left on the Premises shall be
deemed to be abandoned, at the option of Landlord. Notwithstanding the above,
Tenant shall not be in default under the Lease if it leaves all or any part of
Premises vacant so long as (i) Tenant is performing all of its other obligations
under the Lease including the obligation to pay Rent (ii) Tenant provides
on-site security during normal business hours for those parts of the Premises
left vacant, (iii) such vacancy does not materially and adversely affect the
validity or coverage of any policy of insurance carried by Landlord with respect
to the Premises, and (iv) the utilities and heating and ventilation systems are
operated and maintained to the extent necessary to prevent damage to the
Premises or its systems.
     23. DESTRUCTION. In the event the Premises are destroyed in whole or in
part from any cause, except for routine maintenance and repairs and incidental
damage and destruction caused from vandalism and accidents for which Tenant is
responsible under Paragraph 8, Landlord may, at its option:
     (a) Rebuild or restore the Premises to their condition prior to the damage
or destruction, or
     (b) Terminate this Lease, in the event that (i) the Premises is damaged to
the extent of fifty percent (50%) or more of the replacement cost, exclusive of
footings, foundations and floor slabs and (ii) Landlord’s general contractor in
charge of repair and restoration reasonably estimates that the repair and
restoration of such damaged area shall require more than one hundred eighty
(180) days following the date of such damage or destruction. Notwithstanding the
foregoing, Landlord shall not have the right to terminate this Lease as provided
in this subparagraph (b) if Tenant, in the exercise of its sole discretion
elects within fifteen (15) days after receipt of Landlord’s termination notice
to restore the Premises at Tenant’s sole cost. In the event Tenant so elects,
Tenant shall immediately undertake to restore the Premises to its condition
existing as of the date of the damage. Landlord shall make available to Tenant
all proceeds of insurance available as the result of the casualty, up to the
amount of the restoration cost (net of the deductible), and said proceeds shall
be used to pay for the restoration of said Premises. Tenant shall pay one
hundred percent (100%) of each progress payment due to the contractor restoring
the Premises, and submit to Landlord a request for reimbursement which bears the
same relationship to the total amount of the progress payment in question as to
the amount of the insurance proceeds so received by Landlord. With each request
for reimbursement, Tenant shall provide Landlord with a copy of the related
invoice(s), copies of the paid check(s) representing payment of said invoice(s)
and copies of conditional lien releases signed by the general contractor in
charge of the restoration. Provided Landlord has actually received insurance
proceeds from the insurance carrier, Landlord shall reimburse Tenant within
fifteen (15) business days of receipt of all the required documents its prorata
share of said payment from the insurance proceeds received by Landlord.
     If Landlord does not give Tenant notice in writing within thirty (30) days
from the destruction of the Premises of its election to either rebuild and
restore them, or to terminate this Lease, Landlord shall be deemed to have
elected to rebuild or restore them, in which event Landlord agrees, at its
expense except for any deductible, which, pursuant to the specific provisions of
this Lease, is the responsibility of the Tenant, promptly to rebuild or restore
the Premises to their condition prior to the damage or destruction. In any case,
Tenant shall be entitled to a reduction in Rent from the date of such damage or
destruction, provided Tenant is not using any portion of such damaged area,
while such repair is being made, until the Premises are restored, in the
proportion that the area of the Premises rendered untenantable by such damage
bears to the total area of the Premises. If Landlord initially estimates that
the rebuilding or restoration will exceed 180 days or if Landlord does not
complete the rebuilding or restoration within one hundred eighty (180) days
following the date of destruction (such period of time to be extended for delays
caused by the fault or neglect of Tenant or because of Acts of God, acts of
public agencies, labor disputes, strikes, fires, freight embargos, rainy or
stormy weather, inability to obtain materials, supplies or fuels, acts of
contractors or subcontractors, or delay of the contractors or subcontractors due
to such causes or other contingencies beyond the control of Landlord) (the
“Allowed Restoration Period”), then, provided the Premises is damaged to the
extent of fifty percent (50%) or more of the replacement cost (exclusive of
footings, foundations and floor slabs), Tenant shall have the right to terminate
this Lease by giving written notice to Landlord within five days following the
date Tenant receives Landlord’s written notice stating that the restoration will
exceed the Allowed Restoration Period. If Landlord elects to terminate the
Initial: DWD/JA

Page 20 of 46



--------------------------------------------------------------------------------



 



Lease early due to destruction as provided herein, Tenant shall not be liable
for the insurance deductible as it relates to the Premises; however if Tenant
elects to terminate, Tenant shall remain liable for payment of fifty percent
(50%) of the insurance deductible as it relates to the Premises. Notwithstanding
anything herein to the contrary, Landlord’s obligation to rebuild or restore
shall be limited to the Building and interior improvements constructed by
Landlord as they existed as of the Commencement Date of the Lease and shall not
include restoration of Tenant’s trade fixtures, equipment, merchandise, or any
improvements, alterations or additions made by Tenant to the Premises, which
Tenant shall forthwith replace or fully repair at Tenant’s sole cost and expense
provided this Lease is not canceled according to the provisions above.
     Unless this Lease is terminated pursuant to the foregoing provisions, this
Lease shall remain in full force and effect. Tenant hereby expressly waives the
provision of Section 1932, Subdivision 2, in Section 1933, Subdivision 4 of the
California Civil Code.
     In the event the Lease is subsequently amended whereby Tenant is leasing
less than one hundred percent (100%) of said Building and in the event that the
Building in which the Premises are situated is damaged or destroyed to the
extent of not less than fifty percent (50%) of the replacement cost thereof,
Landlord may elect to terminate this Lease, whether the Premises be injured or
not. Notwithstanding anything to the contrary herein, Landlord may terminate
this Lease in the event of an uninsured event or if insurance proceeds are
insufficient to cover one hundred percent of the rebuilding costs net of the
deductible; provided, however, Tenant shall have the right to elect, in its
discretion, to pay such excess costs to Landlord (within 30 days of Tenant’s
receipt of an invoice from Landlord) and Landlord shall thereafter repair the
Premises or require Tenant to repair said Premises or Building as the case may
be.
     24. EMINENT DOMAIN. If all or any part of the Premises shall be taken by
any public or quasi-public authority under the power of eminent domain or
conveyance in lieu thereof, this Lease shall terminate as to any portion of the
Premises so taken or conveyed on the date when title vests in the condemnor, and
Landlord shall be entitled to any and all payment, income, rent, award, or any
interest therein whatsoever which may be paid or made in connection with such
taking or conveyance, and Tenant shall have no claim against Landlord or
otherwise for the value of any unexpired Term of this Lease. Notwithstanding the
foregoing sentence, any compensation specifically awarded Tenant for loss of
business, Tenant’s then unamortized share of the cost of the Tenant Improvements
paid for by Tenant, Tenant’s personal property, moving costs or loss of
goodwill, shall be and remain the property of Tenant.
     If any action or proceeding is commenced for such taking of the Premises or
any material part thereof, or if Landlord is advised in writing by any entity or
body having the right or power of condemnation of its authorized election to
condemn the Premises or any material part thereof, then Landlord shall have the
right to terminate this Lease by giving Tenant written notice thereof within
sixty (60) days of the date of receipt of said written advice, or commencement
of said action or proceeding, or taking conveyance, which termination shall take
place as of the first to occur of the last day of the calendar month next
following the month in which such notice is given or the date on which title to
the Premises shall vest in the condemnor.
     In the event of a partial taking or conveyance of the Premises, if the
portion of the Premises taken or conveyed is so substantial that the Tenant can
no longer reasonably conduct its business, Tenant shall have the privilege of
terminating this Lease within ten (10) days from the date of such taking or
conveyance, upon written notice to the Landlord of its intention so to do, and
upon giving of such notice this Lease shall terminate on the earlier of the date
by which Tenant was no longer able to reasonably conduct its business provided
the entity taking the Premises pays to Landlord the difference in Rent that
would otherwise be due Landlord for the period prior to the expiration of the
thirty (30) days from the date of taking, or that date which is thirty (30) days
from the date of such notice , and Tenant shall pay Rent from the date of such
taking or conveyance to the date of Lease termination.
     If a portion of the Premises be taken by condemnation or conveyance in lieu
thereof and neither Landlord nor Tenant shall terminate this Lease as provided
herein, this Lease shall continue in full force and effect as to the part of the
Premises not so taken or conveyed, and the Rent herein shall be apportioned as
of the date of such taking or conveyance so that thereafter the Rent to be paid
by Tenant shall be in the ratio that the area of the portion of the Premises not
so taken or conveyed bears to the total area of the Premises prior to such
taking.
     25. SALE OR CONVEYANCE BY LANDLORD. In the event of a sale or conveyance of
the Premises or any interest therein, by any owner of the reversion then
constituting Landlord, then, upon the written assumption of Landlord’s rights
and obligations under this Lease, the transferor shall thereby be released from
any further liability upon any of the terms, covenants or conditions (express or
implied) herein contained in favor of Tenant, and in such event, insofar as such
transfer is concerned, Tenant agrees to look solely to the responsibility of the
successor in interest of such transferor in and to the
Initial: DWD/JA

Page 21 of 46



--------------------------------------------------------------------------------



 



Premises and this Lease for any obligations of Landlord first accruing after the
date of such transfer, unless the successor in interest has also agreed in
writing to assume any prior obligations of Landlord, in which event Tenant shall
look to the successor in interest for any obligations of Landlord that may have
accrued prior to as well as after said sale or conveyance by Landlord. This
Lease shall not be affected by any such sale or conveyance, and Tenant agrees to
attorn to the successor in interest of such transferor.
     26. ATTORNMENT TO LENDER OR THIRD PARTY. In the event the interest of
Landlord in the Premises and Building (whether such interest of Landlord is a
fee title interest or a leasehold interest) is encumbered by deed of trust, and
such interest is acquired by the lender or any third party through judicial
foreclosure or by exercise of a power of sale at private trustee’s foreclosure
sale, Tenant hereby agrees to attorn to the purchaser at any such judicial
foreclosure or foreclosure sale and to recognize such purchaser as the Landlord
under this Lease. In the event the lien of the deed of trust securing the loan
from a Lender to Landlord is prior and paramount to the Lease, this Lease shall
nonetheless continue in full force and effect for the remainder of the unexpired
Term hereof, at the same rental herein reserved and upon all the other terms,
conditions and covenants herein contained. In addition to and not withstanding
anything to the contrary above, this Lease shall bind any successor in interest
to Landlord, including any party foreclosing any security interest to which the
Premises may be subject, including foreclosure by judicial process and sale
under any power provided in any deed of trust, and Tenant shall not be required
to waive any right herein provided.
     27. HOLDING OVER. Any holding over by Tenant after expiration or other
termination of the Term of this Lease shall not constitute a renewal or
extension of the Lease or give Tenant any rights in or to the Premises except as
expressly provided in this Lease. Any holding over after the expiration or other
termination of the Term of this Lease shall be construed to be a tenancy at
sufferance, on the same terms and conditions herein specified insofar as
applicable except that the monthly Basic Rent shall be increased to an amount
equal to one hundred seventy-five percent (175%) of the monthly Basic Rent
required during the last month of the Term; provided, however, that the monthly
Rent shall be prorated based on the actual number of days in the month for any
partial month of the holding over. Holding over conduct within the meaning of
the Lease and this Paragraph 27 shall also include the failure by Tenant to
surrender the Premises on the Termination Date in the physical condition
described in Paragraphs 5 (“Acceptance and Surrender of Premises”), 7
(“Alterations and Additions”) and 8 (“Tenant Maintenance”) and/or any Consents
to Modifications/Alterations (if any) for which conduct Tenant shall be subject
to the Hold Over Basic Rent under this paragraph until the Premises is restored
to the condition required under this Lease.
     28. CERTIFICATE OF ESTOPPEL. Tenant shall at any time within ten (10) days
of receipt of prior written notice from Landlord execute, acknowledge and
deliver to Landlord an estoppel statement in writing (i) certifying that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of such modification and certifying that this Lease, as so modified, is
in full force and effect) and the date to which the Basic Rent and other charges
are paid in advance, if any, and (ii) acknowledging that there are not, to
Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder, or
specifying such defaults, if any, are claimed. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises. Tenant’s failure to deliver such statement within such time shall be
conclusive upon Tenant that this Lease is in full force and effect, without
modification except as may be represented by Landlord; that there are no uncured
defaults in Landlord’s performance, and that not more than one month’s Basic
Rent, if any, has been paid in advance.
     29. CONSTRUCTION CHANGES. Landlord does not guarantee the accuracy of any
drawings supplied to Tenant and verification of the accuracy of such drawings
rests with Tenant.
     30. RIGHT OF LANDLORD TO PERFORM. All terms, covenants and conditions of
this Lease to be performed or observed by Tenant shall be performed or observed
by Tenant at Tenant’s sole cost and expense and without any reduction of rent.
If Tenant shall fail to timely pay any sum of money, or other Rent, required to
be paid by it hereunder and such failure shall continue for five (5) days after
written notice thereof by Landlord or shall fail to perform any other term or
covenant hereunder on its part to be performed, and such failure shall continue
for thirty (30) days after written notice thereof by Landlord (or such longer
grace period as provided under Paragraph 21), Landlord, without waiving or
releasing Tenant from any obligation of Tenant hereunder, may, but shall not be
obliged to, make any such payment or perform any such other term or covenant on
Tenant’s part to be performed. All sums so paid by Landlord and all necessary
costs of such performance by Landlord together with interest thereon at the
Interest Rate (as defined in Paragraph 17 (“Liens”) above) from the date of such
payment or performance by Landlord, shall be paid (and Tenant covenants to make
such payment) to Landlord within five (5) business days after demand by
Landlord, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of nonpayment by Tenant as
in the case of failure by Tenant in the payment of Rent hereunder.
Initial: DWD/JA

Page 22 of 46



--------------------------------------------------------------------------------



 



     31. ATTORNEYS’ FEES.
          A. In the event that either Landlord or Tenant should bring suit for
the possession of the Premises, for the recovery of any sum due under this
Lease, or because of the breach of any provision of this Lease, or for any other
relief against the other party hereunder, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action.
          B. Should Landlord be named as a defendant in any suit brought against
Tenant in connection with or arising out of Tenant’s occupancy hereunder, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
reasonable attorneys’ fees.
     32. WAIVER. The waiver by either party of the other party’s failure to
perform or observe any term, covenant or condition herein contained to be
performed or observed by such waiving party shall not be deemed to be a waiver
of such term, covenant or condition or of any subsequent failure of the party
failing to perform or observe the same or any other such term, covenant or
condition therein contained, and no custom or practice which may develop between
the parties hereto during the Term hereof shall be deemed a waiver of, or in any
way affect, the right of either party to insist upon performance and observance
by the other party in strict accordance with the terms hereof.
     33. NOTICES. All notices, demands, requests, advices or designations which
may be or are required to be given by either party to the other hereunder shall
be in writing and shall be delivered as follows:
     To Tenant: All notices, demands, requests, advices or designations by
Landlord to Tenant shall be sufficiently given, made or delivered if personally
served on Tenant or if sent by United States certified or registered mail,
postage prepaid or by a reputable commercial carrier’s same day or overnight
service addressed to Tenant as follows
Until such date that Tenant notifies Landlord in writing to submit notices to
the Premises, notices to Tenant shall be delivered to:

     
 
  595 Penobscot Drive
 
  Redwood City, California 94063
 
  Attention: Chief Financial Officer
 
  Attention: General Counsel

Following such date of Landlord’s receipt of Tenant’s written notice to change
its mailing address, notice shall be at the Premises.
     To Landlord: All notices, demands, requests, advices or designations by
Tenant to Landlord shall be sent by United States certified or registered mail,
postage prepaid, or by a reputable commercial carrier’s same day or overnight
service addressed to Landlord at its offices at: PEERY/ARRILLAGA, 2560 MISSION
COLLEGE BLVD., SUITE 101, SANTA CLARA, CA 95054, Attention: Company Manager.
Each notice, request, demand, advice or designation referred to in this
paragraph shall be deemed received on the date of the personal service or
receipt or refusal to accept receipt of the mailing thereof in the manner herein
provided, as the case may be. Either party shall have the right, upon ten
(10) days written notice to the other, to change the address as noted herein;
however, Landlord shall send Tenant notices to only one address of Tenant as
identified above.
     34. EXAMINATION OF LEASE. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and this instrument is not effective as a lease or otherwise until its execution
and delivery by both Landlord and Tenant.
     35. DEFAULT BY LANDLORD. Landlord shall not be in default unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event earlier than (30) days after written notice (except in the case of
an emergency) by Tenant to Landlord and to the holder of any first mortgage or
deed of trust covering the Premises whose name and address shall have heretofore
been furnished to Tenant in writing, specifying wherein Landlord has failed to
perform such obligations; provided, however, that if the nature of Landlord’s
obligations is such that more than thirty (30) days are required for
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion.
Initial: DWD/JA

Page 23 of 46



--------------------------------------------------------------------------------



 



     36. CORPORATE AUTHORITY. Tenant is a corporation and, in addition to the
representations and warranties set forth in Paragraph 40 (“Authority to
Execute”) below, represents and warrants that each individual is duly authorized
to execute and deliver this Lease on behalf of Tenant in accordance with the
by-laws of said corporation and that this Lease is binding upon said corporation
in accordance with its terms. Tenant shall, within thirty (30) days after
execution of this Lease, deliver to Landlord a certified copy of the resolution
of the Board of Directors of Tenant authorizing or ratifying the specific
execution of this Lease by the individual executing said Lease. In lieu of said
corporate resolution, Tenant may provide Landlord with an outside legal opinion
stating that the party executing this Lease on behalf of Tenant is authorized to
do so by the Board of Directors.
     37. LIMITATION OF LIABILITY. In consideration of the benefits accruing
hereunder, Tenant and all successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:
     (a) the sole and exclusive remedy shall be against Landlord’s interest in
the Premises leased herein;
     (b) no partner of Landlord shall be sued or named as a party in any suit or
action (except as may be necessary to secure jurisdiction of the partnership);
     (c) no service of process shall be made against any partner of Landlord
(except as may be necessary to secure jurisdiction of the partnership);
     (d) no partner of Landlord shall be required to answer or otherwise plead
to any service of process;
     (e) no judgment will be taken against any partner of Landlord;
     (f) any judgment taken against any partner of Landlord may be vacated and
set aside at any time without hearing;
     (g) no writ of execution will ever be levied against the assets of any
partner of Landlord;
     (h) these covenants and agreements are enforceable both by Landlord and
also by any partner of Landlord.
     Tenant agrees that each of the foregoing covenants and agreements shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by statute or at common law.
     38. SIGNS. No sign, placard, picture, advertisement, name or notice shall
be inscribed, displayed or printed or affixed on or to any part of the outside
of the Building or any exterior windows of the Building without the written
consent of Landlord first had and obtained and Landlord shall have the right to
remove any such sign, placard, picture, advertisement, name or notice without
notice to Tenant and at the expense of Tenant. If Tenant is allowed to print or
affix or in any way place a sign in, on, or about the Premises, upon expiration
or other sooner termination of this Lease, Tenant at Tenant’s sole cost and
expense shall both remove such sign and repair all damage in such a manner as to
restore all aspects of the appearance of the Premises to the condition prior to
the placement of said sign.
     All approved signs and/or lettering on sign monuments shall be printed,
painted, affixed or inscribed at the sole cost and expense of Tenant by a
licensed contractor reasonably approved of by Landlord.
     Tenant shall not place anything or allow anything to be placed near the
glass of any window, door partition or wall which may appear unsightly from
outside the Premises.
     Notwithstanding anything to the contrary in this Paragraph 38 and subject
to (i) Tenant complying with all laws, ordinances, regulations, and covenants,
conditions or restrictions applicable to the Premises and the Design Guidelines
of the Ardenwood Corporate Commons, a copy of which has been provided to Tenant
and (ii) Landlord’s approval of Tenant’s signage, Tenant shall be entitled to
install, at Tenant’s sole cost and expense, Tenant’s name on (a) 100% of the
monument sign for the Building in which the Premises are located (the exact
placement to be approved by Landlord), (b) on the exterior glass adjacent to the
entrance to the main lobby of the Building (the exact placement and size of
Tenant’s sign is to be reasonably approved by Landlord), and (c) on the exterior
glass walls (including the glass wall facing the freeway adjacent to the
Ardenwood Complex), but not on the precast concrete portion of the Building,
with the understanding that Tenant shall be liable for repairing any damage to
Initial: DWD/JA

Page 24 of 46



--------------------------------------------------------------------------------



 



said monument and door resulting from the installation and or removal of said
signs upon Lease Termination.
     39. CONSENT. Whenever the consent of one party to the other is required
hereunder, such consent shall not be unreasonably withheld.
     40. AUTHORITY TO EXECUTE. The parties executing this Lease hereby warrant
and represent that they are properly authorized to execute this Lease and bind
the parties on behalf of whom they execute this Lease and to all of the terms,
covenants and conditions of this Lease as they relate to the respective parties
hereto.
     41. HAZARDOUS MATERIALS. Landlord and Tenant agree as follows with respect
to the existence or use of “Hazardous Materials” (as defined herein) on, in,
under or about the Premises and real property located beneath said Premises,
which includes the entire parcel of land on which the Premises are located as
shown in Green on Exhibit A attached hereto (hereinafter collectively referred
to as the “Property”):
     A. As used herein, the term “Hazardous Materials” shall mean any material,
waste, chemical, mixture or byproduct which is or hereafter is defined, listed
or designated under Environmental Laws (defined below) as a pollutant, or as a
contaminant, or as a toxic or hazardous substance, waste or material, or any
other unwholesome, hazardous, toxic, biohazardous, or radioactive material,
waste, chemical, mixture or byproduct, or which is listed, regulated or
restricted by any Environmental Law (including, without limitation, petroleum
hydrocarbons or any distillates or derivatives or fractions thereof,
polychlorinated biphenyls, or asbestos). As used herein, the term “Environmental
Laws” shall mean any applicable Federal, State of California or local government
law (including common law), statute, regulation, rule, ordinance, permit,
license, order, requirement, agreement, or approval, or any determination,
judgment, directive, or order of any executive or judicial authority at any
level of Federal, State of California or local government (whether now existing
or subsequently adopted or promulgated) relating to pollution or the protection
of the environment, ecology, natural resources, or public health and safety.
     B. Tenant shall obtain Landlord’s written consent, which may reasonably be
withheld in Landlord’s discretion, prior to the occurrence of any Tenant’s
Hazardous Materials Activities (defined below) (and Tenant shall first provide
Landlord with a list of said materials used and specify the location in the
Premises where said materials are used and stored, the method of storage and
disposal of the same, and a copy of the related permits). Landlord’s consent
shall not be required for normal use in compliance with applicable Environmental
Laws of customary household and office, such as mild cleaners, lubricants and
copier toner. Tenant has informed Landlord that Tenant, after obtaining
applicable government agency use permits and providing a copy of the same to
Landlord, shall use and store certain Hazardous Materials in the Premises
(hereinafter, collectively, referred to as “Disclosed Hazardous Materials”).
Prior to the occurrence of any Tenant’s Hazardous Materials Activities (defined
below), Tenant shall provide Landlord with a list of Hazardous Materials to be
used in the Premises, and a copy of the related permits, the Hazardous Materials
Use Plan, including the method of storage and disposal of said Hazardous
Materials and a floor plan reflecting where the Hazardous Materials shall be
used and stored in the Premises. Provided Tenant obtains the required permits
and complies with the permit requirements and the terms and conditions stated
herein, Landlord does not object to Tenant’s use of such Disclosed Hazardous
Materials. As used herein, the term “Tenant’s Hazardous Materials Activities”
shall mean any and all use, handling, generation, storage, disposal, treatment,
transportation, release, discharge, or emission of any Hazardous Materials on,
in, beneath, to, from, at or about the Property, or by Tenant or by any of
Tenant’s agents, employees, contractors, vendors, invitees, visitors or its
future subtenants or assignees. Tenant agrees that any and all Tenant’s
Hazardous Materials Activities shall be conducted in strict, full compliance
with applicable Environmental Laws at Tenant’s expense, and shall not result in
any contamination of the Property or the environment. Tenant shall not discharge
any Hazardous Materials in the plumbing, sewer and/or storm drains in the
Premises and/or Parcel. Tenant agrees to provide Landlord with prompt written
notice of any spill or release of Hazardous Materials at the Property during the
Term of the Lease of which Tenant becomes aware, and further agrees to provide
Landlord with prompt written notice of any violation of Environmental Laws in
connection with Tenant’s Hazardous Materials Activities of which Tenant becomes
aware. If Tenant’s Hazardous Materials Activities involve Hazardous Materials
other than normal use of customary household and office supplies, Tenant also
agrees at Tenant’s expense: (i) provide Landlord with a written inventory of
such Hazardous Materials, including an annual update of same each year upon the
anniversary date of the Commencement Date of the Lease (“Anniversary Date”) (the
report to be provided to Landlord can be a governmental required report provided
said report provides the information required herein); and (ii) on each
Anniversary Date, to retain a qualified environmental consultant, acceptable to
Landlord, to evaluate whether Tenant is in compliance with all applicable
Environmental Laws with respect to Tenant’s Hazardous Materials Activities.
Tenant, at its expense, shall submit to Landlord a report from such
Initial: DWD/JA

Page 25 of 46



--------------------------------------------------------------------------------



 



environmental consultant which discusses the environmental consultant’s findings
within two (2) months of each Anniversary Date. Tenant, at its expense, shall
promptly undertake and complete any and all steps necessary, and in full
compliance with applicable Environmental Laws, to fully correct any and all
problems or deficiencies identified by the environmental consultant, and
promptly provide Landlord with documentation of all such corrections.
     C. Prior to termination or expiration of the Lease, Tenant, at its expense,
shall (i) properly remove from the Property all Hazardous Materials which come
to be located at the Property in connection with Tenant’s Hazardous Materials
Activities, and (ii) fully comply with and complete all facility closure
requirements of applicable Environmental Laws regarding Tenant’s Hazardous
Materials Activities, including but not limited to (x) properly restoring and
repairing the Property to the extent damaged by such closure activities, and
(y) obtaining from the local Fire Department or other appropriate governmental
authority with jurisdiction a written concurrence that closure has been
completed in compliance with applicable Environmental Laws. Tenant shall
promptly provide Landlord with copies of any claims, notices, work plans, data
and reports prepared, received or submitted in connection with any such closure
activities.
     D. If Landlord, in its sole discretion, reasonably believes that the
Property has become contaminated as a result of Tenant’s Hazardous Materials
Activities, Landlord in addition to any other rights it may have under this
Lease or under Environmental Laws or other laws, may enter upon the Property
subject to the entry provisions of Paragraph 20 (“Entry by Landlord”) and
conduct inspection, sampling and analysis, including but not limited to
obtaining and analyzing samples of soil and groundwater, for the purpose of
determining the nature and extent of such contamination. Tenant shall promptly
reimburse Landlord for the costs of such an investigation, including but not
limited to reasonable attorneys’ fees Landlord incurs with respect to such
investigation, that discloses Hazardous Materials contamination for which Tenant
is liable under this Lease. Notwithstanding the above, Landlord may, at its
option and in its sole and absolute discretion, choose to perform remediation
and obtain reimbursement for cleanup costs as set forth herein from Tenant. Any
cleanup costs incurred by Landlord as the result of Tenant’s Hazardous Materials
Activities shall be reimbursed by Tenant within thirty (30) days of presentation
of written documentation of the expense to Tenant by Landlord. Such reimbursable
costs shall include, but not be limited to, any reasonable consultants’ and
attorneys’ fees incurred by Landlord. Tenant shall take all actions necessary to
preserve any claims it has against third parties, including, but not limited to,
its insurers, for claims related to its operation, management of Hazardous
Materials or contamination of the Property. Except as may be required of Tenant
by applicable Environmental Laws, Tenant shall not perform any sampling,
testing, or drilling to identify the presence of any Hazardous Materials at the
Property, without Landlord’s prior written consent which may be withheld in
Landlord’s discretion. Tenant shall promptly provide Landlord with copies of any
claims, notices, work plans, data and reports prepared, received or submitted in
connection with any sampling, testing or drilling performed pursuant to the
preceding sentence.
     E. Tenant shall indemnify, defend (with legal counsel acceptable to
Landlord, whose consent shall not unreasonably be withheld) and hold harmless
Landlord, its employees, assigns, successors, successors-in-interest, agents and
representatives from and against any and all claims (including but not limited
to third party claims from a private party or a government authority),
liabilities, obligations, losses, causes of action, demands, governmental
proceedings or directives, fines, penalties, expenses, costs (including but not
limited to reasonable attorneys’, consultants’ and other experts’ fees and
costs), and damages, which arise from or relate to: (i) Tenant’s Hazardous
Materials Activities; (ii) any Hazardous Materials contamination caused by
Tenant prior to the Commencement Date of the Lease; or (iii) the breach of any
obligation of Tenant under this Paragraph 41 (collectively, “Tenant’s
Environmental Indemnification”). Tenant’s Environmental Indemnification shall
include but is not limited to the obligation to promptly and fully reimburse
Landlord for losses in or reductions to rental income, and diminution in fair
market value of the Property. Tenant’s Environmental Indemnification shall
further include but is not limited to the obligation to diligently and properly
implement to completion, at Tenant’s expense, any and all environmental
investigation, removal, remediation, monitoring, reporting, closure activities,
or other environmental response action (collectively, “Response Actions”).
Tenant shall promptly provide Landlord with copies of any claims, notices, work
plans, data and reports prepared, received or submitted in connection with any
Response Actions.
As evidenced by their initials set forth immediately below, Tenant acknowledges
that Landlord has provided Tenant with copies of the environmental reports
listed on Exhibit D (“Reports”), and Tenant acknowledges that Tenant and
Tenant’s experts (if any) have had ample opportunity to review such reports and
that Tenant has satisfied itself as to the environmental conditions of the
Property and the suitability of such conditions for Tenant’s intended use of the
Property. To the best of Landlord’s actual
Initial: DWD/JA

Page 26 of 46



--------------------------------------------------------------------------------



 



knowledge as of the date of this Lease, except as noted in said Reports, no
additional on site Hazardous Materials contamination exist on the Property;
however, Landlord shall have no obligation to further investigate.

                     
 
  Initial:   DWD   Initial:   JA    
 
                   
 
      Tenant       Landlord    

It is agreed that the Tenant’s responsibilities related to Hazardous Materials
will commence on the date Tenant commences the Interior Improvements and will
survive the expiration or termination of this Lease and that Landlord may obtain
specific performance of Tenant’s responsibilities under this Paragraph 41. As of
the Commencement Date of this Lease, to the best of Landlord’s actual knowledge,
the Premises are free from contamination by any Hazardous Materials other than
those referenced in Exhibit D (“Reports”).
     42. BROKERS. Each party represents and warrants that it has not dealt with
any real estate brokers, agents, or finders in connection with this Lease, and
knows of no real estate broker, agent or finder who is entitled to a commission
in connection with this Lease (“Lease Commission”), except as follows: Mark
Pearson of CRESA Partners, whose Lease Commission shall be paid by Landlord in
accordance with Landlord’s standard commission policy. Each party agrees to
defend, protect, indemnify and hold the other harmless from and against all
claims for Lease Commissions, finder’s fees, and other compensation made by any
other broker, agent, or finder as consequence of such parties’ actions or
dealings with such other broker, agent or finder (other than Mark Pearson of
CRESA Partners, in the case of Landlord or Tenant). The parties hereto
acknowledge that Landlord will not pay an additional Lease Commission to Mark
Pearson, CRESA Partners or to any other broker in the event (i) the original
Term of this Lease is extended or the square footage leased hereunder is
increased for any reason whatsoever, or (ii) Tenant exercises its Option to
Lease adjacent property pursuant to Paragraph 47 (“Option to Lease Adjacent
Property”).
     43. ASSOCIATION DUES: The Premises is part of the Ardenwood Technology Park
Property Owner’s Association (the “Association”), and is subject to Association
Dues to fund the cost of the Association’s obligations and expenses as
authorized under the By-Laws of said Association. As of the date of this Lease,
Tenant’s current prorata share of the Association Dues is currently estimated at
Fifty-Four and 33/100 Dollars ($54.33) per month and is subject to adjustment as
provided for by said Association. Said Association Dues are payable by Tenant to
Landlord as Additional Rent on a monthly basis throughout the Term of this
Lease. Tenant understands that it will not be a direct member of the
Association.
     44. LEASE TERMS CO-TERMINOUS: It is acknowledged that (i) concurrently with
the execution of this Lease for Building 5, Landlord and Tenant are also
executing a separate lease agreement dated May 16, 2005 (hereinafter referred to
as the “Building 6 Lease”) affecting adjacent property located at 6800 Dumbarton
Circle, Fremont, California and an Option Agreement (as referenced in
Paragraph 47 (“Option to Lease Adjacent Property”) below and (ii) it is the
intention of the parties that the Termination Date of this Lease be co-terminous
with the term of the Building 6 Lease such that the terms of both leases expire
on the same date, subject however to the early termination of this Lease
resulting from the terms and conditions stated under Paragraph 21 (“Bankruptcy
and Default”) and Landlord’s option to terminate the Building 6 Lease as stated
in Paragraph 45 (“Cross Default”). It is agreed to by the parties hereto that a
termination of this Lease resulting from Paragraph 23 (“Destruction”) or
Paragraph 24 (“Eminent Domain”) shall not result in a termination of the
Building 6 Lease, unless Landlord elects, at its sole and absolute discretion,
to terminate both of the leases. In the event Tenant exercises its Option to
Lease Building 3 pursuant to the Option Agreement , the Term of this Lease and
the Building 6 Lease shall be co-terminous with the Building 3 Lease entered
into pursuant to the Option as referenced in Paragraph 47 (“Option to Lease
Adjacent Property”).
     45. CROSS DEFAULT: As a material part of the consideration for the
execution of this Lease by Landlord, it is agreed between Landlord and Tenant
that a default under this Lease, or a default under Building 6 Lease may, at the
option of Landlord, be considered a default under both leases, in which event
Landlord shall be entitled (but in no event required) to apply all rights and
remedies of Landlord under the terms of one lease to both leases including, but
not limited to, the right to terminate one or both of said leases by reason of a
default under said Building 6 Lease or hereunder. Notwithstanding anything to
the contrary above, in the event Tenant exercises its Option to Lease the Option
Property pursuant to the Option Agreement, as long as this Lease and the Option
Building Lease are owned by the same entity (or by affiliates or the heirs of
Landlord hereunder), the cross default provisions of this Paragraph 45 shall
also apply to the Option Building Lease entered into pursuant to the Option as
referenced in Paragraph 47 (“Option to Lease Adjacent Property”).
Initial: DWD/JA

Page 27 of 46



--------------------------------------------------------------------------------



 



     46. TWO (2) — FIVE (5) YEAR OPTIONS TO EXTEND: Landlord hereby grants to
Tenant, subject to the provisions below, two (2) — five (5)-year Options to
Extend this Lease Agreement as follows;
          A. FIRST FIVE (5)-YEAR OPTION PERIOD: Tenant shall have a “First
Option to Extend” this Lease Agreement for an additional five (5) year period
(“First Extended Term”) upon the following terms and conditions;
               (a) Notice; Deadline. Tenant shall give Landlord written notice
of Tenant’s exercise of this First Option to Extend no earlier than May 31, 2019
and no later than 5:00 p.m. (PST) on November 29, 2019 (based on the currently
schedule Lease Termination Date of November 30, 2020 which date is subject to
change if Tenant exercises its Option to Lease (i) Building 3, (ii) Buildings 3
and 4, or (iii) Building 3A, as the case may be and as referenced in
Paragraph 47 (“Option to Lease Adjacent Property”)), in which event the Lease
shall be considered extended for an additional five (5) years subject to the
Basic Rent and Security Deposit to be determined pursuant to Paragraph 46.A(b)
below and the terms and conditions as contained in this Lease, except for
(i) the then non-applicable paragraphs (for example, Paragraph 47 (“Option to
Lease Adjacent Property”), reference to the Construction Agreement, etc., which
shall be deleted), (ii) modification to said terms and conditions related to any
change in any government rules, regulations and/or laws, which affect the
Premises and/or commercial properties, and/or (iii) modification to the Lease
and/or Building required by the insurance underwriters in order to maintain the
required insurance coverage (“Revised Terms and Conditions”); and (v) this
Paragraph 46 shall thereafter be deleted. In the event that Tenant fails to
timely exercise Tenant’s option as set forth herein in writing, Tenant shall
have no further Option to Extend this Lease, and this Lease shall continue in
full force and effect for the full remaining Term hereof, absent this
Paragraph 46.A and Paragraph 46.B.
               (b) Notice and Acceptance of Terms. In the event Tenant timely
exercises Tenant’s First Option to Extend as set forth herein, Landlord shall,
within fifteen (15) days after receipt of Tenant’s exercise of option, advise
Tenant of the Revised Terms and Conditions, Basic Rent and Security Deposit
(however, in no event shall the required Security Deposit be less than the
Security Deposit required in Lease Paragraph 4.G (“Rent: Security Deposit”))
required for the First Extended Term of the Lease, with the Basic Rent rate for
the First Extended Term being the greater of (i) the monthly Basic Rent rate due
for the last month of the initial Lease Term or (ii) the then current market
Basic Rent Rate, as determined by Landlord, for a comparable Term and for
comparable buildings in Fremont, California (the “Market Basic Rent Rate”).
Tenant shall have ten (10) business days after receipt from the Landlord of said
Revised Terms and Conditions Basic Rent and Security Deposit in which to
(i) accept said Revised Terms and Conditions, Basic Rent and Security Deposit
and enter into written documentation confirming same or to (ii) challenge
Landlord’s Market Basic Rent Rate by giving written notice of said challenge to
Landlord (“Tenant’s Challenge”). In the event Tenant fails to (i) execute said
written documentation confirming said Revised Terms and Conditions, Basic Rent
and Security Deposit for the First Extended Term of Lease or (ii) challenge
Landlord’s Market Basic Rent Rate within said ten (10) business day period,
Tenant shall have no further Option to Extend this Lease, and this Lease shall
continue in full force and effect for the full remaining Term hereof absent this
Paragraph 46.A and Paragraph 46.B, with Landlord having no further
responsibility or obligation to Tenant with respect to Tenant’s Option to
Extend. In the event Tenant challenges Landlord’s Market Basic Rent Rate,
Landlord and Tenant shall attempt to agree upon the Market Basic Rent Rate using
their best good-faith efforts. If Landlord and Tenant fail to reach agreement
within ten (10) business days of Tenant’s Challenge notice (the “Outside
Agreement Date”), then each party shall make a separate determination of the
Market Basic Rent Rate which shall be submitted to each other and to arbitration
in accordance with the following items (i) through (vii):
               (i) Landlord and Tenant shall each appoint, within ten (10) days
of the Outside Agreement Date, one arbitrator who shall by profession be a
current real estate broker or appraiser of comparable commercial properties in
the immediate vicinity of the Premises, and who has been active in such field
over the last five (5) years. The determination of the arbitrators shall be
limited solely to the issue of whether Landlord’s or Tenant’s submitted Market
Basic Rent Rate is the closest to the actual Market Basic Rent Rate as
determined by the arbitrators; provided, however, the arbitrators may only
select Landlord’s or Tenant’s determination of Market Basic Rent Rate and shall
not be entitled to make a compromise determination.
               (ii) The two arbitrators so appointed shall within five
(5) business days of the date of the appointment of the last appointed
arbitrator agree upon and appoint a third arbitrator who shall be qualified
under the same criteria set forth hereinabove for qualification of the initial
two arbitrators.
Initial: DWD/JA

Page 28 of 46



--------------------------------------------------------------------------------



 



               (iii) The three arbitrators shall within fifteen (15) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Market Basic Rent Rate, and shall
notify Landlord and Tenant thereof.
               (iv) The decision of the majority of the three arbitrators shall
be binding upon Landlord and Tenant.
               (v) If either Landlord or Tenant fails to appoint an arbitrator
within ten (10) days after the applicable Outside Agreement Date, the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator’s decision shall be binding upon Landlord and
Tenant.
               (vi) If the two arbitrators fail to agree upon and appoint a
third arbitrator, or both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association.
               (vii) The cost of arbitration shall be paid by Landlord and
Tenant equally.
               (c) Personal Nature of Option to Extend. The option rights of
Tenant under this Paragraph 46, and the Extended Term thereunder, are granted
for Tenant’s personal benefit and are not transferable except in connection with
a Permitted Transfer under Paragraph 18 (“Assignment and Subletting”)
               (d) Loss of Option to Extend Right. Pursuant to the terms herein,
it is agreed that (1) if Tenant is at any time during the preceding twelve
(12) months prior to exercising its First Option to Extend in monetary default
or in material non-monetary default of this Lease and/or, if applicable, the
Building 6 Lease and/or the Option Lease (as defined in Paragraph 47 (“Option to
Lease Adjacent Property”) below) and has failed to cure the default in the time
period allowed, this Option to Extend is automatically forfeited by Tenant
(without notice from Landlord) and Tenant shall have no further Option to Extend
this Lease; or (2) if Tenant is subsequently in monetary default or in material
non-monetary default at any time prior to the commencement of the Extended Term
and, in the event of either (1) or (2) above, has failed to cure the
(a) monetary default within ten (10) days from the date of written notice from
Landlord, or (b) material non-monetary default within the period allowed,
Landlord may at its sole and absolute discretion, cancel and rescind Tenant’s
Option to Extend, and unless said Lease is also terminated due to said uncured
default, this Lease will continue in full force and effect for the full
remaining Term hereof, absent of this Paragraph 46 (A and B).
          B. SECOND FIVE (5)-YEAR OPTION PERIOD: Provided Tenant has extended
the Lease for an additional five (5) year period as set forth in Paragraph 46.A
above, Tenant shall have a “Second Option to Extend” this Lease Agreement for an
additional five (5) year period (“Second Extended Term”) upon the following
terms and conditions;
               (a) Notice; Deadline. Tenant shall give Landlord written notice
of Tenant’s exercise of this Second Option to Extend no earlier than May 31,
2024 and no later than 5:00 p.m. (PST) on November 29, 2024 (based on the
scheduled Lease Termination Date of the First Extended Term of November 30, 2025
which date is subject to change if Tenant exercises its Option to Lease
(i) Building 3, (ii) Buildings 3 and 4, or (iii) Building 3A, as the case may be
and as referenced in Paragraph 47 (“Option to Lease Adjacent Property”)), in
which event the Lease shall be considered extended for an additional five
(5) years subject to (i) the Basic Rent and Security Deposit to be determined
pursuant to Paragraph 46.B(b) below and the Revised Terms and Conditions; and
(ii) this Paragraph 46 shall thereafter be deleted. In the event that Tenant
fails to timely exercise Tenant’s option as set forth herein in writing, Tenant
shall have no further Option to Extend this Lease, and this Lease shall continue
in full force and effect for the full remaining Term hereof, absent this
Paragraph 46.
               (b) Notice and Acceptance of Terms. In the event Tenant timely
exercises Tenant’s Second Option to Extend as set forth herein, Landlord shall,
within fifteen (15) days after receipt of Tenant’s exercise of option, advise
Tenant of the Revised Terms and Conditions, Basic Rent and Security Deposit
(however, in no event shall the required Security Deposit be less than the
Security Deposit required in Lease Paragraph 4.G (“Rent: Security Deposit”))
required for the Second Extended Term of the Lease, with the Basic Rent rate for
the Second Extended Term being the greater of (i) the monthly Basic Rent rate
due for the last month of the First Extended Lease Term or (ii) the then current
market Basic Rent Rate, as determined by Landlord, for a comparable Term and for
comparable buildings in Fremont, California (the “Market Basic Rent Rate”).
Tenant shall have ten (10) business days after receipt from the Landlord of said
Revised Terms and Conditions, Basic Rent and Security Deposit in which to
(i) accept said Revised Terms and Conditions, Basic Rent and Security Deposit
and enter into
Initial: DWD/JA

Page 29 of 46



--------------------------------------------------------------------------------



 



written documentation confirming same or to (ii) challenge Landlord’s Market
Basic Rent Rate by giving written notice of said challenge to Landlord
(“Tenant’s Challenge”). In the event Tenant fails to (i) execute said written
documentation confirming said Revised Terms and Conditions, Basic Rent and
Security Deposit for the Second Extended Term of Lease or (ii) challenge
Landlord’s Market Basic Rent Rate within said ten (10) business day period,
Tenant shall have no further Option to Extend this Lease, and this Lease shall
continue in full force and effect for the full remaining Term hereof absent this
Paragraph 46, with Landlord having no further responsibility or obligation to
Tenant with respect to Tenant’s Option to Extend. In the event Tenant challenges
Landlord’s Market Basic Rent Rate, Landlord and Tenant shall attempt to agree
upon the Market Basic Rent Rate using their best good-faith efforts. If Landlord
and Tenant fail to reach agreement within ten (10) business days of Tenant’s
Challenge notice (the “Outside Agreement Date”), then each party shall make a
separate determination of the Market Basic Rent Rate which shall be submitted to
each other and to arbitration in accordance with the following items (i) through
(vii):
               (i) Landlord and Tenant shall each appoint, within ten (10) days
of the Outside Agreement Date, one arbitrator who shall by profession be a
current real estate broker or appraiser of comparable commercial properties in
the immediate vicinity of the Premises, and who has been active in such field
over the last five (5) years. The determination of the arbitrators shall be
limited solely to the issue of whether Landlord’s or Tenant’s submitted Market
Basic Rent Rate is the closest to the actual Market Basic Rent Rate as
determined by the arbitrators; provided, however, the arbitrators may only
select Landlord’s or Tenant’s determination of Market Basic Rent Rate and shall
not be entitled to make a compromise determination.
               (ii) The two arbitrators so appointed shall within five
(5) business days of the date of the appointment of the last appointed
arbitrator agree upon and appoint a third arbitrator who shall be qualified
under the same criteria set forth hereinabove for qualification of the initial
two arbitrators.
               (iii) The three arbitrators shall within fifteen (15) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Market Basic Rent Rate, and shall
notify Landlord and Tenant thereof.
               (iv) The decision of the majority of the three arbitrators shall
be binding upon Landlord and Tenant.
               (v) If either Landlord or Tenant fails to appoint an arbitrator
within ten (10) days after the applicable Outside Agreement Date, the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator’s decision shall be binding upon Landlord and
Tenant.
               (vi) If the two arbitrators fail to agree upon and appoint a
third arbitrator, or both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association.
               (vii) The cost of arbitration shall be paid by Landlord and
Tenant equally.
               (c) Personal Nature of Option to Extend. The option rights of
Tenant under this Paragraph 46, and the Extended Term thereunder, are granted
for Tenant’s personal benefit and are not transferable except in connection with
a Permitted Transfer under Paragraph 18 (“Assignment and Subletting”).
               (d) Loss of Option to Extend Right. Pursuant to the terms herein,
it is agreed that (1) if Tenant is at any time during the preceding twelve
(12) months prior to exercising its Second Option to Extend in monetary default
or if in material non-monetary default of this Lease and/or, if applicable, the
Building 6 Lease and/or the Option Lease or Option Leases, as the case may be,
and has failed to cure the default in the time period allowed, this Second
Option to Extend is automatically forfeited by Tenant (without notice from
Landlord) and Tenant shall have no further Option to Extend this Lease; or
(2) if Tenant is subsequently in monetary default or in material non-monetary
default at any time prior to the commencement of the Second Extended Term and,
in the event of either (1) or (2) above, has failed to cure the (a) monetary
default within ten (10) days from the date of written notice from Landlord, or
(b) material non-monetary default within the period allowed, Landlord may at its
sole and absolute discretion, cancel and rescind Tenant’s Second Option to
Extend, and unless said Lease is also terminated due to said uncured default,
this Lease will continue in full force and effect for the full remaining Term
hereof, absent of this Paragraph 46.
Initial: DWD/JA

Page 30 of 46



--------------------------------------------------------------------------------



 



     47. OPTION TO LEASE ADJACENT PROPERTY: Subject to the terms and conditions
of this Lease and the Option Agreement dated May 16, 2005 (the “Option
Agreement”), it is acknowledged that Landlord has granted Tenant an option to
lease (i) one (1) parcel on which one (1) cold shell of approximately 111,000 ±
square feet shall be constructed by Landlord, or (ii) two (2) parcels on which
two (2) cold shells shall be constructed by Landlord, or (iii) two (2) combined
parcels on which one (1) cold shell shall be constructed by Landlord (“Option
Property”) pursuant to the Option Agreement. Said parcels are adjacent to the
Building 5 and 6 Leases. Tenant has requested that either (i) one (1) building
be constructed on Parcel 1 (“Building 3”), or (ii) two (2) separate buildings be
constructed on Parcel 1 and Parcel 2 respectively (“Buildings 3 and 4”), or
(iii) in lieu of two (2) separate buildings being constructed on the Option
Property, that Parcel 1 and Parcel 2 be combined and that one (1) building be
constructed on the combined parcels (“Building 3A”). Landlord has agreed to
accommodate Tenant’s request to construct one (1) building/Building 3A of no
less than 150,000 ± square feet and no more than 160,000 ± square feet on the
combined Parcels 1 and 2 provided (i) approval can be obtained from the City of
Fremont and the governing agencies, and (ii) subject to any and all Public
Agency restrictions and requirements (items (i) and (ii) collectively
hereinafter referred to as “Public Agency Requirements”); however, in no event
will Landlord agree to construct a building of less than 150,000 square feet if
said Parcels 1 and 2 are combined. In the event Tenant exercises its Option only
on (a) Building 3/Parcel 1, or (b) Building 3/Parcel 1 and Building 4/Parcel 2,
whereby Parcels 1 and 2 will not be combined, the approximate size of the
building to be constructed (a) on Parcel 1/Building 3 shall be approximately
111,000± square feet two-story building and (b) on Parcel 2/Building 4 shall be
39,000± square feet one-story building, subject to all Public Agency
Requirements. The initial term of said Option Property lease for either
(i) Building 3/Parcel 1, or (ii) Building 3/Parcel 1 and Building 4/Parcel 2, or
(iii) Building 3A/combined Parcels 1 and 2 shall be for a term of fifteen
(15) years with two (2) — five (5) year options to extend said term (the
“Option”). The option parcels are Parcel 1: Assessor’s Parcel Number 543-439-171
shown in Purple Crosshatch on Exhibit A attached hereto, and Parcel 2:
Assessor’s Parcel Number 543-439-172 shown in Orange Crosshatch on Exhibit A
attached hereto. It is the intention of the parties that the Term of this Lease
and the Building 6 Lease be co-terminous with the Term of the Option Property
Leases such that the terms of all three (3) leases are scheduled to expire on
the same date. The (i) Building 5 Lease and the Building 6 Lease are hereinafter
collectively referred to as the “Initial Leases”; (ii) the (a) Building 3 Lease,
(b) Building 3 and 4 Leases, or (c) Building 3A Lease, as the case may be, is
hereinafter referred to as the “Option Lease;” and (iii) the Initial Leases
(Buildings 5 and 6 Leases) and the Option Lease(s) are hereinafter collectively
referred to as the “Leases”. Tenant understands that it can exercise its Option
on either (i) Parcel 1/Building 3, (ii) Parcel 1/Building 3 and Parcel
2/Building 4 or (iii) on the combined Parcels 1 and 2/Building 3A (but cannot
exercise its Option only on Parcel 2/Building 4). In the event Tenant exercises
its Option (pursuant to the terms and conditions of the Option Agreement), it is
hereby agreed that following the Lease Commencement Date of the Option Lease,
the Term of this Lease and the Building 6 Lease shall be extended such that the
scheduled Termination Dates of the Initial Leases coincide with the scheduled
termination date of the Option Lease (“Initial Lease Term Extension Period”). As
soon as the Commencement Date of the Option Lease has been determined, the
parties shall execute an amendment to said Initial Leases (i) memorializing the
extension of the term of said Initial Leases to be co-terminous with the initial
scheduled termination date of the Option Lease and (ii) adjusting the Options to
Extend periods in the Initial Leases as referenced in Paragraph 46 (“Two (2) —
Five (5) Year Options to Extend”) accordingly to coincide with dates and periods
referenced in the options to extend the Option Lease. The monthly Basic Rent on
this Lease and the Building 6 Lease during the Initial Lease Term Extension
Period shall be the last full monthly Basic Rent scheduled in the Initial Term
increased by 3% on the commencement date of said Extension Period (i.e.,
November 1, 2020) and on each anniversary date thereafter in the Initial Lease
Term Extension Period.
For example, if the Option Lease commences on November 1, 2008, and this Lease
is scheduled to terminate on November 30, 2020, (i) the Initial Term of this
Lease shall be extended by three years to November 30, 2023, and (ii) the per
square foot monthly Basic Rent during the first year (December 1, 2020 through
November 30, 2021) of the Initial Lease Term Extension Period (December 1, 2020
through November 30, 2023) shall be $3.661 per square foot ($3.555 per square
foot x 3%), and (iii) said per square foot monthly Basic Rent shall increase by
3% each year thereafter during the Initial Lease Term Extension Period through
November 30, 2023.
If Tenant exercises its Option to Extend under any of the Leases, either of the
Initial Leases and/or the Option Lease, the monthly Basic Rent and Security
Deposit during the First Extended Term and/or the Second Extended Term under
each of the Leases shall be determined pursuant to the terms of Paragraph 46
(“Two (2) — Five (5) Year Options to Extend”).
Initial: DWD/JA

Page 31 of 46



--------------------------------------------------------------------------------



 



     48. MISCELLANEOUS AND GENERAL PROVISIONS.
     A. Use of Building Name. Tenant shall not, without the written consent of
Landlord, use the name of the Building for any purpose other than as the address
of the business conducted by Tenant in the Premises.
     B. Premises Address. It is understood that (i) the current address for the
Premises is shown on page 1 of this Lease, and that (ii) the address for the
Premises is subject to change at any time by the City in which the Premises are
located (the “City”). In the event the address assigned to the Premises is
changed by the City, this Lease shall thereafter be amended to reflect the
assigned address for the Premises leased hereunder and Landlord shall not be
liable to Tenant for any costs or expenses incurred by Tenant as a result of
said address change.
     C. Choice of Law/Venue; Severability. This Lease shall in all respects be
governed by and construed in accordance with the laws of the County of Santa
Clara in the State of California and each party specifically stipulates to venue
in Santa Clara County. If any provision of this Lease shall be invalid,
unenforceable, or ineffective for any reason whatsoever, all other provisions
hereof shall be and remain in full force and effect.
     D. Definition of Terms. The term “Premises” includes the space leased
hereby and any improvements now or hereafter installed therein or attached
thereto. The term “Landlord” or any pronoun used in place thereof includes the
plural as well as the singular and the successors and assigns of Landlord. The
term “Tenant” or any pronoun used in place thereof includes the plural as well
as the singular and Tenant’s successors and permitted assigns.
     The term “person” includes the plural as well as the singular and
individuals, firms, associations, partnerships and corporations. Words used in
any gender include other genders. If there be more than one Tenant the
obligations of Tenant hereunder are joint and several. The paragraph headings of
this Lease are for convenience of reference only and shall have no effect upon
the construction or interpretation of any provisions hereof.
     E. Time Of Essence. Time is of the essence of this Lease and of each and
all of its provisions.
     F. Quitclaim. Concurrently with the execution of this Lease, Tenant shall
execute a quitclaim deed or other document required by any reputable title
company, licensed to operate in the State of California, to remove the cloud or
encumbrance created by this Lease from the real property of which Tenant’s
Premises are a part; said quitclaim deed shall be held by Landlord and shall be
filed by Landlord upon the termination of this Lease.
     G. Incorporation of Prior Agreements; Amendments. This instrument along
with any exhibits and attachments hereto and the Option Agreement constitutes
the entire agreement between Landlord and Tenant relative to the Premises and
this agreement and the exhibits and attachments may be altered, amended or
revoked only by an instrument in writing signed by both Landlord and Tenant.
Landlord and Tenant agree hereby that all prior or contemporaneous oral
agreements between and among themselves and their agents or representatives
relative to the leasing of the Premises are merged in or revoked by this
agreement.
     H. Recording. Landlord and Tenant agree to execute and record a short form
memorandum of this Lease.
     I. Amendments for Financing. Tenant further agrees to execute any
reasonable amendments required by a lender to enable Landlord to obtain
financing, so long as no increase in Basic Rent or Additional Rent results
therefrom and so long as Tenant’s rights hereunder are not substantially
affected.
     J. Clauses, Plats and Riders. Clauses, plats and riders, if any, signed by
Landlord and Tenant and endorsed on or affixed to this Lease are a part hereof.
     K. Diminution of Light, Air or View. Tenant covenants and agrees that no
diminution or shutting off of light, air or view by any structure which may be
hereafter erected (whether or not by Landlord) shall in any way affect this
Lease, entitle Tenant to any reduction of Rent hereunder or result in any
liability of Landlord to Tenant.
(SIGNATURES ON FOLLOWING PAGE)
Initial: DWD/JA

Page 32 of 46



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Lease as of the day and year last written below.

                  LANDLORD:       TENANT:
 
                JOHN ARRILLAGA SURVIVOR’S TRUST       GENITOPE CORPORATION      
      a Delaware corporation
 
               
By
  /s/ John Arrillaga       By   /s/ Dan W. Denney, Jr.
 
               
 
  John Arrillaga, Trustee           Dan W. Denney, Jr., Ph.D., Chief
 
              Executive Officer
 
               
Date:
  May 18, 2005       Date:   May 19, 2005
 
               
 
                RICHARD T. PEERY SEPARATE       By   /s/ John Vuko
 
                PROPERTY TRUST           John Vuko, Chief Financial Officer
 
               
 
          Date:   May 19, 2005 By:  
/s/ Richard T. Peery 
                                 
 
  Richard T. Peery, Trustee            
 
               
Date:
  May 18, 2005            
 
               

Initial: DWD/JA

Page 33 of 46



--------------------------------------------------------------------------------



 



Exhibit A
(PLAN) [f11153f1115301.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B
(PLAN) [f11153f1115300.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B
(PLAN) [f11153f1115310.gif]

 



--------------------------------------------------------------------------------



 



Exhibit C
May 16, 2005
Mr. John Vuko
Chief Financial Officer
Genitope Corporation
525 Penobscot Drive
Redwood City, CA 94063

     
RE:
  CONSTRUCTION AGREEMENT RELATED TO LEASE AGREEMENT DATED MAY 16, 2005 FOR
BUILDING 6, BY AND BETWEEN THE JOHN ARRILLAGA SURVIVOR’S TRUST AND THE RICHARD
T. PEERY SEPARATE PROPERTY TRUST, AS LANDLORD, AND GENITOPE CORPORATION, A
DELAWARE CORPORATION, AS TENANT, FOR ALL OF THAT CERTAIN 109,786+ SQUARE FOOT
BUILDING LOCATED AT 6800 DUMBARTON CIRCLE, FREMONT, CALIFORNIA.

Gentlemen:
     This construction agreement (“Agreement”) will confirm our agreement
relative to the shell of the building and interior improvements related thereto
to be constructed by Landlord on the property leased under the lease referenced
above, hereinafter referred to as the “Lease”, and shall be considered a part of
the Lease.
     1. DEFINITIONS: As used in this Agreement, the following terms shall have
the following meanings, and terms which are not defined below, but which are
defined in the Lease which are used in this Agreement, shall have the meanings
ascribed to them by the Lease:
          A. Shell Improvements: The term “Shell Improvements” shall mean the
following which have been constructed by Landlord: (i) the shell of a two story
industrial building containing approximately 109,786± square feet (not including
(a) any atriums, covered entrances or egresses and covered Building loading
areas which would bring the total Building size to 111,465 ± square feet, and
(b) any potential bridge between this Building 6 and adjacent Building 5 (the
“Building Connector”)), consisting of foundation, first and second story floor
slab, building exterior precast concrete panels, building exterior window wall
system (including standard ten foot high exterior doors and standard exterior
door hardware), load bearing walls, roof system for standard loading, roof
membrane, roof screen; (ii) sitework improvements consisting of offsite sanitary
sewer piping from street main to property line, offsite domestic water and fire
service from street mains to property line, full “shell” fire-sprinkler systems;
functional interior stairs per plan (concrete-filled metal stair tread pans in
unfinished gypsum-board enclosures with no hand rails or finishes); 2-elevator
core with one elevator installed and functional (State inspected and signed
off); (iii) primary electrical power to pad-mounted transformers adjacent to
Building, electrical power to panels within electrical room of Building
sufficient to support elevator, emergency interior lighting, utility power and
lighting in electrical and elevator equipment rooms; exterior parking lot
standards & lighting; interior roof insulation; Building security system;
telephone utility conduits from telephone utility vault at the street to
electrical room in the Building; gas line stubbed from street to proposed gas
meter pad location outside Building proximate to transformer; domestic water
stubbed into interior of building; sanitary sewer gut line installed under slab
from end stair well to end stair well connected to the exterior service of the
Building; storm offsite and onsite storm sewer (for exterior water drainage
system), paving and parking areas, striping, sidewalks, parking curbs, gutters,
irrigation system and landscaping. The plans for the Shell Improvements are
known hereafter as the “Shell Plans”. Notwithstanding anything to the contrary
herein, (i) all Shell Improvements provided by Landlord are Landlord’s standard
items, and (ii) Landlord shall not be responsible or liable to construct any
other improvements, of any type whatsoever, to the shell or to the exterior or
interior of said Building and/or Premises.
          B. Interior Improvements: The term “Interior Improvements” shall mean
all improvements to be constructed by Tenant and paid for by Tenant as
hereinafter set forth, and not included in the Shell Improvements set forth in
Paragraph 1B above e.g., by way of example the Interior Improvements shall
include and not be limited to, interior and exterior fire protection system to
the extent not already existing at or in the shell as of the date of this
Agreement; interior domestic water piping and electrical system; heating and
air-conditioning system complete including associated roof screen(s), building
interior sanitary system, interior water and gas piping systems, processing
piping (if any), standard stair handrails, standard ten foot high suspended
ceilings, standard ten foot high interior doors

 



--------------------------------------------------------------------------------



 



with standard door hardware in office areas and areas leading into the general
laboratories and ceiling systems and heights, door heights and hardware in
laboratories and manufacturing areas specific to and appropriate for their
function and typical of a biotech laboratory/manufacturing environment, interior
walls and movable or non-movable floor to ceiling partitioning, toilet cores and
restrooms, painting, interior carpeting, vinyl floor covering, loading docks (if
any), additional utility pads (including all construction elements of subject
utility pads, including but not limited to enclosures), all permit and plan fees
of any type whatsoever related to the Interior Improvements and Builder’s Risk
insurance premiums as related to the Interior Improvements. Notwithstanding the
foregoing, the term “Interior Improvement Costs” shall not include real property
taxes and assessments accruing prior to the Commencement Date. Such costs are
covered in Paragraph 8 (“Tax Increases During Construction Period”) below.
          C. Improvements: The term “Improvements” shall mean the Shell
Improvements and the Interior Improvements.
          D. Performance Schedule: The term “Performance Schedule” shall mean
the estimated times for commencement and performance of construction obligations
contained in Paragraph 2 of this Agreement.
          E. Architect: The term “Architect” shall mean Dowler-Gruman Architects
or such other licensed architect selected by Tenant and reasonably approved by
Landlord with respect to the Interior Improvements.
          F. Prime Contractor(s): The term “Prime Contractor” shall mean XL
Construction, Rudolph & Sletten, DPR or Dome Construction or such other licensed
general contractor selected by Tenant and reasonably approved by Landlord with
respect to the Interior Improvements.
          G. Substantial Completion: The term “Substantial Completion” (and
“Substantially Completed”) shall mean the date when all of the following have
occurred with respect to the Interior Improvements in question: (i) the
construction of the Interior Improvements in question have been substantially
completed in accordance with the approved plans therefore except for “punch
list” items which, for purposes of this Construction Agreement, shall mean minor
details of the Construction which are incomplete or defective; and (ii) Tenant
has executed a certificate or statement representing that such Interior
Improvements have been substantially completed in accordance with the plans and
specifications therefore except for punch lists items; and (iii) the Building
Department of the City of Fremont has completed its final inspection of such
Interior Improvements and has “signed off” the building inspection card
approving such work as complete except for punch list items.
          H. Lease Commencement Date: The term “Lease Commencement Date” shall
mean May 16, 2005. The requirement of Tenant to pay Basic Rent commences six
(6) months from the Lease Commencement Date (May 16, 2005).
     2. Performance Schedule: Tenant desire to cause the Interior Improvements
to be Substantially Completed by May 15, 2008 or three (3) years following the
Lease Commencement Date. Set forth in this Paragraph is a schedule of certain
dates relating to Tenant’s and Landlord’s obligations regarding the approval of
plans and the construction of the Interior Improvements (the “Performance
Schedule”) that must be adhered to in order to achieve Substantial Completion of
all Interior Improvements by three (3) years following the Lease Commencement
Date. Tenant and Landlord shall be obligated to use commercially reasonable
efforts to perform their respective obligations within the time periods set
forth in the Performance Schedule and elsewhere in this Agreement. The parties
acknowledge that the Performance Schedule is only an estimate of the time needed
to complete certain stages of the construction process, and the failure to
accomplish any step in the process set forth in the Performance Schedule within
the applicable time period shall not constitute a default unless such failure
constitutes a breach of the obligation to use reasonable efforts to perform its
obligations within the time periods set forth in the Performance Schedule and
elsewhere in this Agreement and appropriate notice has been given and any
applicable cure period has expired. The Performance Schedule is as follows:

                              RESPONSIBLE     ACTION ITEMS   DUE DATE   PARTY  
 
A.
  Delivery of Shell Plans to Tenant   Tenant acknowledges that said Shell Plans
were provided to Tenant prior to the execution of this Agreement.   Landlord    
 
               
B.
  Delivery to Landlord of Preliminary Interior Improvement Plans   As soon as
reasonably possible following the Lease Commencement Date   Tenant    

 



--------------------------------------------------------------------------------



 



             
C.
  Approval of Preliminary Interior Improvement Plans by Landlord   Within
10 days after Landlord receives Preliminary Interior Improvement Plans  
Landlord
 
           
D.
  Delivery of Final Interior Improvement Plans to Landlord   Within 30 days
after Landlord approves Preliminary Interior Improvement Plans   Tenant
 
           
E.
  Approval by Landlord of Final Interior Plans   Within 10 days after Landlord
receives Final Interior Plans   Landlord
 
           
F.
  Submittal of Final Interior Improvement Plans to City for Plan Check/Permit  
Within 30 days after Tenant receives Landlord’s approval of the Final Interior
Plans   Tenant
 
           
G.
  Obtain Building Permit for Interior Improvements   As soon as reasonably
possible after submittal of Interior Improvement Plans for Permit   Tenant
 
           
H.
  Deliver Letter of Credit to Landlord as required by Paragraph 4.C (“Letter of
Credit Requirement”) below   10 business days prior to commencement of
construction of Interior Improvements   Tenant
 
           
I.
  Commencement of Construction of Interior Improvements   As soon as reasonably
possible after receipt of Building Permits for Interior Improvements   Tenant
 
           
J.
  Substantial Completion of Interior Improvements   May 15, 2008   Tenant

     3. DEVELOPMENT OF PLANS FOR INTERIOR IMPROVEMENTS: Plans for the Interior
Improvements shall be developed in accordance with the following:
          A. Development of Preliminary Interior Plans: On or before the due
date specified in the Performance Schedule, Tenant shall cause the Architect to
prepare and deliver to Landlord for its review and approval preliminary plans
for the Interior Improvements (the “Preliminary Interior Plans”). Within ten
(10) days of receipt of the Preliminary Interior Plans, Landlord shall either
approve such plans in writing or notify Tenant in writing of its specific
objections to the Preliminary Interior Plans. Landlord shall not unreasonably
withhold its approval to Preliminary Interior Plans. If the Landlord so objects,
Tenant shall revise the Preliminary Interior Plans to address such objections in
a manner consistent with the parameters for the Interior Improvements set forth
in this Construction Agreement and shall resubmit such revised Preliminary
Interior Plans as soon as reasonably practicable to Landlord for its approval.
It is agreed that Tenant’s Preliminary Interior Improvement plans shall not
affect the exterior appearance of the Building, Shell, or the structural
integrity of the Building Shell. Landlord understands that Tenant may want, at
its sole cost and expense, to incorporate a connecting link between Buildings 5
and 6; a service and utility yard which are specific to and appropriate for
biotech laboratory and/or manufacturing facilities (“Other Tenant
Improvements”). Provided such Other Tenant Improvements (i) are approved by the
governing authorities, (ii) do not adversely affect the structural integrity or
the appearance of the Building Shell (it being agreed by Landlord and Tenant
that such connecting link between Buildings 5 and 6, whether by a bridge or a
building structure which is designed to be structurally and esthetically
compatible with Buildings 5 and 6 shall not be deemed to adversely affect the
appearance of the Building Shell and shall not be required by Landlord to be
removed at the end of the Term of the Lease), and (iii) comply with the
covenant, condition, or restriction affecting the subject property, Landlord
shall not unreasonably object to said Other Tenant Improvements (which Tenant
shall be one hundred percent (100%) responsible and liable for all cost and
expense related thereto, including but not limited to the cost and expense of
construction, the related fees and permits, the maintenance, repair and
replacement of said Other Tenant Improvements).. When the revised Preliminary
Interior Plans are resubmitted to Landlord, Landlord shall either approve such
plans in writing or notify Tenant of any further objections in writing within
five (5) days after receipt thereof. If Landlord has further objections to the
revised Preliminary Interior Plans, Landlord and Tenant shall immediately meet
and confer and together shall apply the standards set forth in this Construction
Agreement to resolve Landlord’s objections and incorporate such resolution into
the Preliminary Interior Plans, which process Landlord and Tenant shall cause to
be completed within five (5) days after the conclusion of the five (5) day
period referred to in the immediately preceding sentence. In resolving
Landlord’s objections, the parties agree to act reasonably so as to promptly
finalize the Preliminary Interior Plans.

 



--------------------------------------------------------------------------------



 



          B. Development of Final Interior Plans: Once the Preliminary Interior
Plans have been approved by Landlord and Tenant, Tenant shall cause Architect to
complete and submit to Landlord for its approval final plans for the Interior
Improvements by the due date specified in the Performance Schedule which are the
logical and reasonable development of the Preliminary Interior Plans. Landlord
shall approve in writing the final plans for the Interior Improvements or notify
Tenant in writing of its specific objections by the due date specified in the
Performance Schedule. The final plans so approved by Landlord and Tenant
(including all changes made to resolve Landlord’s objections approved by
Landlord and Tenant pursuant to the above) are referred to herein as the “Final
Interior Plans” and shall be considered Exhibit “B” to the Lease.
          C. Interior Improvement Permit: As soon as the Final Interior Plans
have been approved by Landlord and Tenant, Tenant shall apply for a building
permit for the Interior Improvements, and shall diligently prosecute to
completion pursuant to the Performance Schedule such approval process.
          D. Commencement of Interior Improvements: By the due date specified in
the Performance Schedule, Tenant shall commence construction for the Interior
Improvements and shall diligently prosecute such construction to completion,
using all reasonable efforts to achieve Substantial Completion of the Interior
Improvements by the date specified in the Performance Schedule.
     4. CONSTRUCTION OF IMPROVEMENTS: The Improvements to be constructed as part
of the Premises in connection with the Lease shall be paid for by the parties as
hereinafter set forth in Paragraph 5 and constructed in the following manner:
          A. Construction of Shell Improvements by Landlord: The Shell
Improvements have been constructed by Landlord in accordance with the Shell
Plans; it being agreed, however, that if the Shell Improvements, as constructed,
do not conform exactly to the plans and specifications as set forth in the
Shell, and the general appearance, structural integrity, and Tenant’s use and
occupancy of the Premises and the time required to construct the Interior
Improvements relating thereto are not unreasonably affected by such deviation,
it is agreed that the Commencement Date of the Lease, and Tenant’s obligation to
pay Rent thereunder, shall not be affected, and Tenant hereby agrees, in such
event, to accept the Shell as constructed by Landlord.
          B. Development and Construction of Interior Improvements by Tenant:
Within the time period reflected in the Performance Schedule, Tenant shall
commence and diligently cause to be completed all plans and specifications for
the Interior Improvements and obtain the required permits. Copies of all permits
and approvals shall be delivered to Landlord, at no cost to Landlord. Upon
obtaining all such permits and approvals, Tenant thereupon shall cause to be
constructed the Interior Improvements in accordance with the plans and
specifications approved by Landlord. Tenant shall, upon final approval by
Landlord of the Interior Improvement Plans, enter into a contract for the
construction of the Interior Improvements with the Prime Contractor, and shall
provide Landlord with a copy of said contract. Construction of the Interior
Improvements shall be completed three (3) years from the Lease Commencement
Date, subject to Acts of God, inclement weather, labor strikes, material
shortages and other causes beyond Tenant’s reasonable control (collectively
“Force Majeure Conditions”); provided that Tenant shall give Landlord written
notice of any Force Majeure Conditions within five (5) business days of first
experiencing any Force Majeure Condition. Notwithstanding the foregoing or
anything to the contrary in the Lease, Basic Rent and other sums due under the
Lease shall nevertheless be due and payable on the dates referenced in the Lease
regardless of whether or not Tenant has obtained permits and/or started and/or
completed construction of the Interior Improvements. All construction shall be
done in accordance with all applicable federal, state and local laws, rules and
regulations. In the event Tenant fails to complete construction of the Interior
Improvements within thirty-six (36) months, subject to any delay due to Force
Majeure Conditions, such failure shall constitute a material default by Tenant
hereunder, in which event Landlord may, at its option, terminate the Lease upon
written notice to Tenant provided Tenant does not complete said construction
within six (6) months from the date of said notice, and Landlord shall reserve
all rights and remedies thereunder against Tenant for breach of the Lease.
Landlord shall cooperate with Tenant in Tenant’s processing of all necessary
permits for construction of the Interior Improvements, however, Landlord shall
assume no responsibility nor incur any out of pocket costs in connection with
Tenant’s processing activities, and Landlord shall not be required to attend any
meetings or hearings with the City of Fremont (the “City”) staff or the City
Council.
          C. Letter of Credit Requirement: Prior to commencement of construction
of the Interior Improvements, Tenant shall deliver to Landlord an irrevocable
unconditional letter of credit issued for a period of forty-two (42) months (the
“Letter of Credit”) in the total dollar amount reasonably estimated by Tenant to
be necessary to construct the Interior Improvements (less the amount of
Landlord’s Interior Improvement Allowance) issued by an institutional lender
acceptable to Landlord. In the event Tenant and/or Landlord subsequently and
reasonably determines that the amount of said Letter of Credit does not

 



--------------------------------------------------------------------------------



 



cover the cost of the Interior Improvements, Tenant shall increase the Letter of
Credit amount accordingly within ten (10) days of receipt of written notice from
Landlord if Landlord is the party who discovers the deficiency or within ten
(10) days of Tenant’s discovery of such deficiency. The Letter of Credit shall
be unconditionally payable upon demand by Landlord, and Landlord shall be
entitled to draw upon the Letter of Credit, without proof, for the purpose of
completing construction of the Interior Improvements upon ten (10) days’ notice
to Tenant, in the event Tenant fails to pay any sums when due under any
construction contract for the Interior Improvements or to complete such
construction as and when required hereunder or in the event any liens are filed
against the Property. Upon delivery to Landlord of evidence of each interim
payment by Tenant of its portion of the cost of the construction of the Interior
Improvements from time to time during the course of such construction, Tenant
shall be entitled to cause a reduction in the face amount of the Letter of
Credit by a sum equal to such evidenced payment. Any amount drawn thereon which
is not so applied by Landlord shall be returned to Tenant. Upon written request
from Tenant, Landlord agrees to release the Letter of Credit to Tenant after the
following have been completed by Tenant: (a) completion of the Interior
Improvements; (b) Tenant’s delivery to Landlord of proof of payment for all
construction costs (including copies of signed checks, the related invoices and
unconditional lien releases from the General Contractor and all subcontractors);
(c) Tenant’s delivery to Landlord of a recorded Notice of Completion for the
Interior Improvements.
          D. Licensed Contractor Requirement: All construction of Interior
Improvements in the Premises shall be done by a licensed general contractor
approved by Landlord. The terms of the general contract for construction of the
Interior Improvements shall be reasonably agreed upon by and between Tenant and
such general contractor following consultation by Tenant with Landlord and/or
Landlord’s consultant (if Landlord so desires).
          E. Written Notice: Notwithstanding that Landlord has approved plans as
aforesaid, neither Tenant, its agents, employees, contractors, or
subcontractors, including without limitation engineers and surveyors, shall
enter upon the Premises to commence any work of construction or in preparation
of construction of the Interior Improvements except upon prior written notice to
Landlord, which notice shall be deemed given on the Execution Date.
          F. Construction of Interior Improvements by Tenant: Pursuant to the
Performance Schedule in Paragraph 2 above, Tenant shall construct Interior
Improvements within the Premises in accordance with plans and specifications to
be approved by Landlord. Tenant specifically agrees to build out and finish the
entire building and Tenant agrees to construct the Interior Improvements in the
offices and corridors based on Landlord’s standards as follows: (i) ten foot
ceilings with uniform grid; (ii) USG ultrawall panels (floor to ceiling) for all
non-load bearing walls; and (iii) ten foot by three foot single doors and ten
foot by six foot double doors, if any, and the doors leading to general lab
areas shall also be Landlord’s standard doors. All other finishes shall be
subject to Landlord’s reasonable approval. Landlord and Tenant agree, upon the
completion of the Interior Improvements, that the “as built” construction plans
for the Interior Improvements shall become Exhibit B to the Lease, and become
the interior configuration for Tenant’s surrender responsibilities as described
in Lease Paragraph 5, “Acceptance and Surrender of Premises” and Tenant shall
not be obligated or allowed to remove any Interior Improvements shown on the “as
built” construction plans added to the Lease as Exhibit B upon completion of the
Interior Improvements, unless such removal is requested by Tenant and approved
in writing by Landlord. Tenant hereby warrants to Landlord that all materials
shall be new or from Tenant’s currently existing inventory of new materials, and
all workmanship used by Tenant in the construction of said Interior Improvements
shall be of a quality which is, and shall conform to the standards which are,
consistent and compatible with the quality and specifications of Building 6.
Upon completion of construction of the Interior Improvements, Tenant shall, at
Tenant’s sole cost, deliver (i) three (3) copies of as-built plans on
reproducible mylars drawn to a minimum of 1/8” scale and (ii) a complete set of
as-built plans on CAD saved on one or more compact disks prepared by a licensed
engineer or architect of the Interior Improvements and Tenant shall file or
cause to be filed a Notice of Completion in accordance with all applicable laws,
a copy of which shall be delivered to Landlord within five days of said filing.
Such as-built plans shall certify that all Interior Improvements have been
constructed substantially in accordance with such plans.
Landlord’s approval of such Interior Improvements shall not be construed as
approval of any construction detail with respect to conformance to any
applicable City or governmental ordinance or code, and by approving such
Interior Improvements, Landlord assumes no liability or responsibility therefor,
or for any defect in any Interior Improvements constructed by Tenant.
Tenant shall be liable and shall fully and completely indemnify and hold
Landlord harmless from any cost, expense, claim, damage, obligation or liability
of any kind or nature whatsoever (including Landlord’s attorneys’ fees) which
occurs as a result of, in connection with, or in any way relating to said
Interior Improvements within the Leased Premises as set forth herein, including,
but not limited to faulty workmanship and loss, damage, injury or death related
to the construction of the Interior Improvements,

 



--------------------------------------------------------------------------------



 



during the course of construction and continuing during the Term of the Lease.
In the event of any claim assessed which is covered by the foregoing indemnity,
Tenant shall defend Landlord with legal counsel reasonably acceptable to
Landlord. Tenant shall, at Tenant’s sole cost and expense, obtain all necessary
permits required to construct and complete said Interior Improvements, and shall
comply with all applicable City or Governmental codes and ordinances in relation
to said Interior Improvements.
It is agreed that in the event Tenant does not complete the construction of the
approved Interior Improvements as required herein, said Lease is terminated
early as a result thereof, Tenant shall, at its sole cost and expense, upon
receipt of written notice by Landlord, immediately remove any and/or all
Interior Improvements (as requested to be removed by Landlord) made by Tenant
and return the Premises to the condition that existed prior to the installation
and/or construction of said Interior Improvements made by Tenant. In the event
Tenant does not immediately and timely comply with said request for removal and
restoration, it is hereby agreed that Landlord may have any and/or all of said
Interior Improvements removed and the Premises restored to its Shell condition
at the sole cost and expense of Tenant and with no liability to Landlord.
Tenant hereby assigns to Landlord, effective upon the later of (i) the Lease
Commencement Date, or (ii) the date said plans are approved, all of its interest
in and to the plans and specifications prepared for the Interior Improvements,
all studies, data and drawings with respect thereto (excluding any confidential
programming) prepared by or for Tenant, and the contracts and agreements
relating to such plans and specifications or studies, data and drawings, or to
the construction of the Interior Improvements, including but not limited to the
general contract therefor, but Landlord shall not have any obligation under
those contracts or agreements unless Landlord expressly agrees to assume such
obligation in writing. Following said assignment, Landlord shall not have the
right to exercise any rights of Tenant under those contracts and agreements or
with respect to such plans, specifications, studies, data and drawings except
(a) in the event of an uncured monetary default or material non-monetary default
by Tenant or (b) upon the termination of said Lease.
All of the terms of the Lease shall apply to any entry by Tenant pursuant to
this Paragraph 4F (including provisions of the Lease regarding indemnification
and insurance) with the exceptions related to the payment of monthly Basic Rent
and Additional Rent (except as otherwise noted in said Lease or this
Construction Agreement). Any entry or construction work by Tenant and its agents
in the Premises pursuant to Paragraphs 4.B and 4.F shall be undertaken at
Tenant’s sole risk. Tenant shall indemnify, defend and hold Landlord harmless
from any and all loss, damage, liability, expense (including reasonable
attorneys fees), claim or demand of whatsoever character direct or
consequential, including, but without limiting thereby the generality of the
foregoing, injury to or death of persons and damage to or loss of property
arising out of the exercise by Tenant of any early entry right granted
hereunder. The obligations of Tenant contained in this Paragraph 4.F shall
survive the expiration of this Construction Agreement.
          G. Interior Improvements Part of the Premises: All Interior
Improvements to the real property shall become and remain a part of the Premises
upon installation or construction and shall be the property of Landlord. Tenant
shall have only a leasehold interest therein, subject to all of the terms and
conditions of the Lease; however, all improvements to the Premises paid for
directly by Tenant shall remain the property of Tenant during the Lease Term,
for accounting purposes only, and Tenant shall have the right to depreciate the
same and claim and collect investment tax credits and all other tax savings with
respect to such improvements. None of the Interior Improvements shall be
encumbered, transferred, removed or materially altered, except as otherwise
provided in the Lease. Provided Tenant is not in default hereunder, Landlord
shall within ten (10) business days of receipt of Tenant’s written request to
Landlord to provide a waiver agreement for Tenant’s leased and/or financed trade
fixtures, equipment and other personal property within the Premises (which
request shall include a detailed itemization of said leased and/or financed
items to be referenced under said waiver). Landlord shall, after its review and
approval of said list, submit Landlord’s standard form waiver agreement (“Waiver
Agreement”) to Tenant and the respective third party for their execution. Upon
receipt of the fully executed Waiver Agreement, Landlord shall execute and
return Landlord’s Waiver Agreement to Tenant as soon as possible thereafter.
          H. Liens and Claims: During the construction of the Interior
Improvements and the installation of Tenant’s trade fixtures, Tenant shall keep
the Premises and the Property free from any liens arising out of any work
performed, materials furnished or obligation incurred by Tenant. In the event
that Tenant shall not, within twenty (20) days following notice of the
imposition of any such lien, cause the same to be released of record. Tenant may
bond such lien with a bond in accordance with applicable California law to pay
off said lien(s). In the event Tenant does not remove said lien as provided
herein, Landlord shall have, in addition to all other remedies provided herein
and by law, the right, but not the obligation, to cause the same to be released
by such means as Landlord shall deem proper, including

 



--------------------------------------------------------------------------------



 



payment of the claim giving rise to such lien. All sums paid by Landlord for
such purpose, and all expenses incurred by Landlord in connection therewith,
shall be payable to Landlord by Tenant within five (5) business days after
demand with interest at the highest interest rate allowable by law or Landlord
may at its option, draw or make a demand under the Security Deposit and/or
Letter of Credit to pay said Lien and have said Lien removed. Notwithstanding
the foregoing, Tenant shall have the right to contest any lien so filed,
however, Tenant must have said lien removed by a bond as described above or
otherwise removed from the Premises within twenty (20) days as referenced above.
          I. Inspection Following Completion of Interior Improvements: As soon
as the Interior Improvements are Substantially Completed (as that term is
defined herein), Landlord (or Landlord’s representative) and Tenant shall
conduct a joint walk-through of the Premises, and inspect such Interior
Improvements, using their best efforts to discover all incomplete or defective
construction related thereto. After such inspection has been completed, Landlord
or its representative shall prepare, and both parties shall sign, a list of all
“punch list” items which the parties agree are to be corrected by Tenant. Tenant
shall use reasonable efforts to complete and/or repair such “punch list” items
within thirty (30) days after executing such list.
     5. PAYMENT OF CONSTRUCTION COSTS:
          A. Shell Improvements: Landlord has furnished the Shell Improvements
existing as of the date of this Agreement at its cost. In the event any
additional cost related to the Shell Improvements are necessary as a result of
the Tenant’s Interior Improvements, said costs shall be paid one hundred percent
(100%) by Tenant.
          B. Landlord’s Interior Improvements Allowance: Landlord agrees to
furnish Tenant with an Interior Improvement allowance of One Hundred Twenty and
no/100 Dollars ($120.00) per square foot of gross leasable area within the
building (e.g., $13,174,320.00 based on the 109,786+ square foot Building and
not on the total Building size of 111,465 ± square feet) (hereinafter referred
to as the “Interior Improvement Allowance”). In addition to the Interior
Improvement Allowance, Landlord agrees to reimburse Tenant for fifty percent
(50%) of Tenant’s out of pocket cost, up to a maximum of an aggregate total
amount of $50,000 for both Buildings 5 and 6, for any costs incurred by Tenant
which are necessary to remediate problems in the slab floor of the Premises
caused by moisture and cracking in excess of what would be expected for a
building in the Ardenwood area. The excess moisture and excess cracking, if any,
shall reasonably be determined by a third party professional by making moisture
vapor tests and by taking floor core samples from the first floor of the
Premises. The parties hereto understand and agree, that said reimbursement shall
not include any cost Tenant may incur for testing or samples or for any cost
other than the cost to correct the excessive moisture and excessive cracking of
said floor as reflected in the results from the aforementioned tests (which cost
to correct excludes normal cement floor cracking and normal moisture vapor for
buildings in the Ardenwood area). Said test shall be performed as soon as
reasonably possible under Tenant‘s direction and a report shall be delivered to
both parties within thirty (30) days of the execution of this Lease. Landlord
shall reimburse Tenant for its share as referenced above within thirty (30) days
of receipt of proof of payment from Tenant and an unconditional signed lien
release. Notwithstanding anything to the contrary herein, Landlord shall not
provide an allowance on the Building Connector. The Interior Improvement
Allowance shall be considered Landlord’s total monetary contribution with
respect to the Interior Improvements, which allowance shall be used for the
payment of the direct cost of constructing the approved Interior Improvements.
Tenant is obligated to pay directly all costs for permits, license, and fees of
any type, builder’s risk insurance, real property taxes (as referenced in
Paragraph 8 (“Tax Increases During Construction Period”) and for its furniture,
lab equipment, personal property, trade fixtures, and the Building Connector
(collectively “Non-Interior Improvement Items”) The parties agree that none of
Landlord’s Interior Improvement Allowance shall be used for Non-Interior
Improvement Items. Notwithstanding anything to the contrary herein, the Interior
Improvement Allowance shall be used only for real property improvements.
          C. Liability for Interior Improvement Costs Above Landlord’s Interior
Improvement Allowance: It is further agreed that Tenant shall be responsible for
and pay one hundred percent (100%) of the interior improvement costs relating to
the Interior Improvements in excess of those that are paid for with the Interior
Improvement Allowance (collectively “Interior Improvement Costs”). In addition,
Tenant shall be responsible for and pay any additional construction costs and
expenses related to modification of the Shell Improvements occasioned by changes
or modifications, if any, to the existing shell that are necessary to
accommodate the approved Interior Improvements, including, but not limited to
the Other Tenant Improvements.
          D. Manner of Reimbursement to Tenant: If the total Interior
Improvement Costs exceeds the Interior Improvement Allowance, Tenant shall pay
one hundred percent (100%) of each progress payment due to the contractor
constructing the Interior Improvements, and submit to Landlord a request for
reimbursement which bears the same relationship to the total amount of the
progress payment in question

 



--------------------------------------------------------------------------------



 



as the amount Landlord is obligated to pay for the cost of constructing the
Interior Improvements. For purposes of illustration only, if the total Interior
Improvement cost (excluding the Non-Interior Improvement Items) of constructing
the Interior Improvements is estimated to be $30,000,000.00 then Tenant’s share
thereof would be $16,825,680.00 (the excess over Landlord’s total Interior
Improvement Allowance of $13,174,320.00 assuming the area of the building is
109,786+ square feet), or 56.09% of the total Interior Improvements Cost. If the
first progress payment due the contractor is $100,000.00 then Tenant’s share of
such progress payment would be $56,090.00 (or 56.09% of such progress payment),
and Tenant would submit a request to Landlord for reimbursement of 43.91% of
such progress payment, or $43,910.00. With each request for reimbursement,
Tenant shall provide Landlord with a copy of the related invoice(s), copies of
the paid check(s) representing payment of said invoice(s) and copies of
conditional lien releases signed by the general contractor in charge of the
Interior Improvements. Landlord shall pay within fifteen (15) business days of
receipt of all the required documents its prorata share of said payment. For
each succeeding progress payment, Tenant would likewise be obligated for 56.09%
thereof, with the exception that Landlord, at its option, may retain (i) a pro
rata share of the final ten percent (10%) of the Interior Improvement contract
until 62 days after recordation of a Notice of Completion on the Premises for
which Tenant is responsible for having recorded, and (ii) if applicable, the
amount of one hundred fifty percent (150%) of the claim secured by any lien
which may, notwithstanding the conditional lien releases signed by such general
contractor, have been filed against the Premises. If Tenant fails to pay any
amount when due, then Landlord may after five (5) days written notice (but
without the obligation to do so) draw on the Letter of Credit or the Security
Deposit and advance such funds on Tenant’s behalf, and Tenant shall be obligated
to restore the Letter of Credit to its original amount and reimburse Landlord
for all costs incurred by Landlord in advancing such funds.
          E. Construction Contract for Interior Improvements: The Interior
Improvements shall be constructed, in conformance (except as provided above)
with the Final Interior Plans approved by Landlord and Tenant and Tenant shall
within a reasonable period thereafter enter into a contract with the Prime
Contractor to construct said Interior Improvements. A copy of said executed
contract shall be provided to Landlord immediately thereafter.
     6. CHANGES, MODIFICATIONS, OR ADDITIONS TO THE PLANS, SPECIFICATIONS AND/OR
PREMISES: Once the Final Interior Plans have been finally approved by Landlord
and Tenant, then thereafter Tenant shall not have the right to order extra work
or change orders (except for de minimis changes which will not materially or
substantially impact or affect Tenant’s use of the Premises) with respect to the
construction of the Interior Improvements without the prior written consent of
Landlord, which consent shall not be unreasonably withheld. All extra work or
change orders requested by Tenant shall be made in writing, shall specify the
amount of delay or the time saved resulting therefrom, and shall become
effective and a part of the approved plans once approved in writing by both
parties.
     7. DELIVERY OF DOCUMENTS: Tenant shall, within thirty (30) days after
issuance, deliver to Landlord any temporary or permanent certificate of
occupancy issued by the City of Fremont with respect to any of the Interior
Improvements. Notwithstanding anything to the contrary, Tenant shall diligently
pursue obtaining any and all such certificates of occupancy.
     8. TAX INCREASES DURING CONSTRUCTION PERIOD: Notwithstanding anything to
the contrary in this agreement, in the event prior to the Commencement Date
there is an interim or supplemental reassessment of the Premises based upon the
added value of the Interior Improvements, then upon the Lease Commencement Date,
Tenant shall pay to Landlord, within thirty (30) days prior to the due date
reflected on the related tax statement received from the tax assessor for
Alameda County, any interim or supplemental taxes (but no penalties or interest
in connection therewith unless Tenant fails to pay said amounts due by the
respective dates referenced above) that have been levied against the Premises
and are attributable to the added value of the Interior Improvements during the
period prior to the Lease Commencement Date and any such supplemental taxes that
may be levied against the Premises thereafter.
     9. AUTHORITY TO EXECUTE. The parties executing this Agreement hereby
warrant and represent that they are properly authorized to execute this
Agreement and that the individuals executing this Agreement are authorized to
bind the parties to all of the terms, covenants and conditions of this
Agreement.
     10. CHOICE OF LAW/VENUE; SEVERABILITY. This Agreement shall in all respects
be governed by and construed in accordance with the laws of the County of Santa
Clara in the State of California and each party specifically stipulates to venue
in Santa Clara County. If any provisions of this Agreement shall be invalid,
unenforceable, or ineffective for any reason whatsoever, all other provisions
hereof shall be and remain in full force and effect.

 



--------------------------------------------------------------------------------



 



(SIGNATURES ON FOLLOWING PAGE)
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of
the day and year last written below.

                  LANDLORD:       TENANT:
 
                JOHN ARRILLAGA SURVIVOR’S TRUST       GENITOPE CORPORATION      
      a Delaware corporation
 
               
By
          By    
 
               
 
  John Arrillaga, Trustee           Dan W. Denney, Jr., Ph.D., CEO
 
               
Date:
          Date:    
 
               
 
                RICHARD T. PEERY SEPARATE       By    
 
                PROPERTY TRUST           John Vuko, Chief Financial Officer
 
               
By
          Date:    
 
               
 
  Richard T. Peery, Trustee            
 
               
Date:
               
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT D TO LEASE AGREEMENT DATED MAY 16, 2005
BETWEEN THE JOHN ARRILLAGA SURVIVOR’S TRUST AND
THE RICHARD T. PEERY SEPARATE PROPERTY TRUST, AS LANDLORD,
AND GENITOPE CORPORATION, AS TENANT
HAZARDOUS MATERIALS REPORTS
PROVIDED TO TENANT

1)   Preliminary Environmental Assessment and Soil Testing for Ardenwood
Corporate Commons: prepared for Bedford Properties on August 10, 1988 by
Kaldveer Associates;

2)   Preliminary Environmental Assessment and Soil Testing for Ardenwood
Corporate Commons Lots 1 through 27: prepared for Bedford Properties on June 13,
1989 by Kaldveer Associates;

3)   Phase I Site Assessment for Ardenwood Corporate Commons: prepared for
Bedford Properties in July 1991 by Mittelhauser Corporation.

 